--------------------------------------------------------------------------------

UNDERWRITING AGREEMENT

March 9, 2016

Energy Fuels Inc.
225 Union Blvd., Suite 600
Lakewood, CO 80228

Attention: Mr. Stephen P. Antony, President and Chief Executive Officer

Ladies and Gentlemen:

Cantor Fitzgerald Canada Corporation (“CFCC”), Haywood Securities Inc.
(“Haywood”) and Roth Capital Partners, LLC (collectively with CFCC and Haywood,
the “Co-Lead Underwriters”), together with Dundee Securities Ltd., Raymond James
Ltd. and Rodman & Renshaw a unit of H.C. Wainwright & Co., LLC (collectively
with the Co-Lead Underwriters, the “Underwriters”), understand that, subject to
the terms and conditions stated herein, Energy Fuels Inc., a company continued
under the Business Corporations Act (Ontario) (the “Company”), proposes to issue
and sell to the Underwriters an aggregate of 4,375,000 units (the “Firm Units”),
each Firm Unit consisting of one common share in the capital of the Company (the
“Unit Shares”) and one-half common share purchase warrant in the capital of the
Company (the “Warrants”), with each whole Warrant entitling the holder thereof
to purchase one common share in the capital of the Company (each a “Warrant
Share”) at any time prior to 5:00 p.m. (Toronto time) on the date that is 36
months following the Closing Date (as defined in Section 2(3)) upon payment of
the exercise price of US$3.20 per Warrant Share. The Warrants will be issued
pursuant a warrant indenture to be dated the Closing Date between the Company
and CST Trust Company, as warrant agent, providing for the creation and issuance
of the Warrants (the “Warrant Indenture”). The Units will immediately separate
into Unit Shares and Warrants upon closing of the offering.

Based on the foregoing, and subject to the terms and conditions contained in
this Underwriting Agreement (this “Agreement”), the Underwriters severally and
not jointly, in respect of their percentages set forth in Section 9 hereof,
agree to purchase from the Company, and by its acceptance hereof, the Company
agrees to sell to the Underwriters, all but not less than all of the Firm Units
on the Closing Date for a purchase price of US$2.40 (the “Offering Price”) per
Firm Unit, being an aggregate purchase price of US$10,500,000 against delivery
of such Units.

In addition, the Company proposes to grant to the Underwriters, in respect of
their percentages set forth in Section 9 hereof, an option (the “Over-Allotment
Option”), exercisable in whole or in part at any time prior to the Closing Date,
to purchase up to an additional 656,250 Units (the “Additional Units”) each
comprised of one common share (the “Additional Unit Shares”) and one half of a
Warrant (the “Additional Warrants”) representing up to 15% of the aggregate
number of Firm Units, at the Offering Price and upon the terms and conditions
set forth herein for the purposes of covering over-allotments and for market
stabilization purposes. The additional common shares of the Company to issuable
upon the exercise of Additional Warrants are hereinafter referred to as the
“Additional Warrant Shares”. The Over-Allotment Option may be exercised by the
Underwriters in respect of: (i) Additional Units at the Offering Price; or (ii)
Additional Unit Shares at a price of US$2.133 per Additional Unit Share; or
(iii) Additional Warrants at a price of US$0.534 per Additional Warrant; or (iv)
any combination of Additional Unit Shares and/or Additional Warrants so long as
the aggregate number of Additional Unit Shares and Additional Warrants that may
be issued under the Over-Allotment Option does not exceed 656,250 Additional
Unit Shares and 328,125 Additional Warrants. The Units, including the Unit
Shares, the Warrant Shares, the Additional Unit Shares, the Additional Warrant
Shares, the Warrants, and the Additional Warrants shall have the attributes
described in and contemplated by the Prospectuses which are referred to below.

--------------------------------------------------------------------------------

- 2 -

The Underwriters understand that the Company intends to allocate US$2.133 of the
Offering Price as consideration for the issue of each Unit Share (including any
Additional Units Shares) and US$0.267 of the Offering Price as consideration for
the issue of each one-half Warrant (including any Additional Warrants).

Any references to “Additional Units” herein shall be construed as references to
Additional Unit Shares and/or Additional Warrants, as the context requires,
based on whether or not the Over-Allotment Option is exercised and the
allocation of Additional Unit Shares and/or Additional Warrants thereunder.

Section 1 Background and Interpretation.

(1)      The Company has prepared and filed with the securities regulatory
authorities (the “Canadian Commissions”) in each of the provinces of Canada
other than Québec (collectively, the “Qualifying Jurisdictions”) a preliminary
short form base shelf prospectus dated March 28, 2014 relating to the
distribution of up to US$100,000,000 of common shares, warrants, subscription
receipts, preferred shares, units and debt securities of the Company (the “Shelf
Securities”) pursuant to applicable securities laws of the Qualifying
Jurisdictions and the respective rules, regulations, blanket rulings, orders and
notices made thereunder and the local, uniform, national and multilateral
instruments and policies adopted by the Canadian Commissions in the Qualifying
Jurisdictions (collectively, as applied and interpreted, the “Canadian
Securities Laws”) and in accordance with Multilateral Instrument 11-102 -
Passport System (“MI 11-102”) and National Policy 11-202 - Process for
Prospectus Reviews in Multiple Jurisdictions (“NP 11-202”, and together with MI
11-102, the “Passport System”). Such preliminary short form base shelf
prospectus relating to the distribution of the Shelf Securities, including any
documents incorporated by reference therein and any supplements or amendments
thereto, is herein called the “Canadian Preliminary Base Prospectus.” The
Company has prepared and filed the Canadian Preliminary Base Prospectus pursuant
to National Instrument 44-101 - Short Form Prospectus Distributions and National
Instrument 44-102 – Shelf Distributions, the “Shelf Procedures”. The Ontario
Securities Commission (the “Principal Regulator”) has issued a receipt for the
Canadian Preliminary Base Prospectus and the Company has satisfied the
conditions in MI 11-102 to the deemed issuance of a receipt by the Canadian
Commissions for the Canadian Preliminary Base Prospectus in each of the other
Qualifying Jurisdictions.

(2)      The Company has also prepared and filed with the United States
Securities and Exchange Commission (the “SEC”) pursuant to the Canada/United
States Multi-Jurisdictional Disclosure System adopted by the Canadian
Commissions and the SEC (the “MJDS”), a registration statement on Form F-10
(Registration No. 333-194916) under the United States Securities Act of 1933, as
amended (together with the rules and regulations promulgated thereunder, the
“Securities Act”), including the Canadian Preliminary Base Prospectus with such
deletions therefrom and additions or changes thereto as are permitted or
required by Form F-10 and the applicable rules and regulations of the SEC. Such
prospectus, including the documents incorporated by reference therein and any
supplements or amendments thereto, is herein called the “U.S. Preliminary
Prospectus.” The Company has also prepared and filed with the SEC an Appointment
of Agent for Service of Process and Undertaking on Form F-X at the time of the
initial filing of the registration statement on Form F-10 (the “Form F-X”). For
purposes of this Agreement, “U.S. Securities Laws” means all applicable
securities laws in the United States, including without limitation, the
Securities Act, the Exchange Act (as defined in Section 1(9)) and the rules and
regulations promulgated thereunder, and any applicable state securities laws.

--------------------------------------------------------------------------------

- 3 -

(3)      In addition, the Company (a) has prepared and filed (i) with the
Canadian Commissions in the Qualifying Jurisdictions, a final short form base
shelf prospectus dated April 9, 2014 relating to the distribution of the Shelf
Securities (including any documents incorporated therein by reference and any
supplements or amendments thereto, the “Canadian Final Base Prospectus”),
pursuant to the Shelf Procedures, omitting the Shelf Information (as hereinafter
defined) in accordance with the rules and procedures set forth in NI 44-102,
(ii) with the Canadian Commissions in the Qualifying Jurisdictions, a
preliminary prospectus supplement to the Canadian Final Base Prospectus dated
March 8, 2016 (the “Canadian Preliminary Prospectus Supplement”), (iii) with the
SEC an amendment to the registration statement on Form F-10, including the
Canadian Final Base Prospectus (with such deletions therefrom and additions
thereto as are permitted or required by Form F-10 and the applicable rules and
regulations of the SEC) which such amendment became effective on April 10, 2014
(the “Effective Date”) pursuant to Rule 467(b) under the Securities Act (the
“U.S. Final Prospectus”), and (iv) with the SEC a U.S. Preliminary Prospectus
Supplement dated March 8, 2016, pursuant to General Instruction II. L of Form
F-10 (the “U.S. Preliminary Prospectus Supplement”) and (b) will prepare and
file, as promptly as possible and in any event (i) not later than 4:00 p.m.
(Toronto time) on March 10, 2016, with the Canadian Commissions in the
Qualifying Jurisdictions, in accordance with the Shelf Procedures, a prospectus
supplement setting forth the Shelf Information (including any documents
incorporated therein by reference and any supplements or amendments thereto, the
“Canadian Prospectus Supplement”, and together with the Canadian Final Base
Prospectus, the “Canadian Prospectus”), and (ii) within one business day of such
filing with the Canadian Commissions, with the SEC pursuant to General
Instruction II.L, of Form F-10, the Canadian Prospectus Supplement (with such
deletions therefrom and additions thereto as are permitted or required by Form
F-10 and the applicable rules and regulations of the SEC) (the “U.S. Prospectus
Supplement”, and together with the U.S. Final Prospectus, the “U.S.
Prospectus”). The information, if any, included in the Canadian Prospectus
Supplement that is omitted from the Canadian Final Base Prospectus for which a
final receipt has been obtained from the Canadian Commissions, but that is
deemed under the Shelf Procedures to be incorporated by reference into the
Canadian Final Base Prospectus as of the date of the Canadian Prospectus
Supplement, is referred to herein as the “Shelf Information.”

--------------------------------------------------------------------------------

- 4 -

(4)      The registration statement on Form F-10, including any amendment
thereof on or prior to the Effective Date and including the exhibits thereto,
the documents incorporated or deemed to be incorporated by reference therein and
any information deemed to be a part thereof at the Effective Date for purposes
of Section 10 under the Securities Act and including the Shelf Information, is
herein called the “Registration Statement.”

(5)      The Canadian Preliminary Base Prospectus and the U.S. Preliminary
Prospectus, including the documents incorporated by reference therein and any
supplements or amendments thereto that omit the Shelf Information are herein
collectively sometimes referred to as the “Preliminary Prospectuses.” The U.S.
Prospectus and the Canadian Prospectus are hereinafter collectively sometimes
referred to as the “Prospectuses.” The U.S. Prospectus Supplement and the
Canadian Prospectus Supplement are hereinafter collectively sometimes referred
to as the “Prospectus Supplements.” The Canadian Preliminary Prospectus
Supplement and the U.S. Preliminary Prospectus Supplement are hereinafter
collectively referred to as the “Preliminary Prospectus Supplements.”

(6)      Any amendment or supplement to the U.S. Prospectus or the Canadian
Prospectus (including any document incorporated by reference therein), that may
be filed by or on behalf of the Company with the Canadian Commissions in the
Qualifying Jurisdictions or with the SEC after the Canadian Prospectus
Supplement and the U.S. Prospectus Supplement have been filed and prior to the
expiry of the period of distribution of the Units, is referred to herein
collectively as the “Supplementary Material.”

(7)      As used herein, the “Applicable Time” is 8:30 a.m. (New York City time)
on the date of this Agreement. As used herein, a “free writing prospectus” has
the meaning set forth in Rule 405 under the Securities Act, and a “Time of Sale
Prospectus” means the U.S. Preliminary Prospectus Supplement and the U.S.
Prospectus together with the information and the free writing prospectuses, if
any, and each “road show” (as defined in Rule 433 under the Securities Act), if
any, related to the offering of the Units contemplated hereby that is a “written
communication” (as defined in Rule 405 under the Securities Act) (each such road
show, a “Road Show”).

(8)      As used herein, the terms “Registration Statement”, “Preliminary
Prospectuses”, “Preliminary Prospectus Supplements”, “Time of Sale Prospectus”
and “Prospectuses” shall include the documents incorporated and deemed to be
incorporated by reference therein (the “Incorporated Documents”), including,
unless the context otherwise requires, the documents, if any, filed as exhibits
to such Incorporated Documents.

(9)      All references in this Agreement to the Registration Statement, the
U.S. Preliminary Prospectus, the U.S. Preliminary Prospectus Supplement or the
U.S. Prospectus shall include any copy thereof filed with the SEC pursuant to
its Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”). All
references in this Agreement to Financial Statements (as defined in Section 3(t)
and schedules and other information which are “contained,” “included” or
“stated” in the Registration Statement, the U.S. Preliminary Prospectus, U.S.
Preliminary Prospectus Supplement, the Time of Sale Prospectus or the U.S.
Prospectus (and all other references of like import) shall be deemed to mean and
include all such Financial Statements and schedules and other information which
is or is deemed to be incorporated by reference in the Registration Statement,
the U.S. Preliminary Prospectus, U.S. Preliminary Prospectus Supplement, the
Time of Sale Prospectus or the U.S. Prospectus, as the case may be; and all
references in this Agreement to amendments or supplements to the Registration
Statement, the U.S. Preliminary Prospectus, U.S. Preliminary Prospectus
Supplement, the Time of Sale Prospectus or the U.S. Prospectus, as the case may
be, shall be deemed to mean and include the filing of any document under the
United States Securities Exchange Act of 1934, as amended (together with the
rules and regulations promulgated thereunder, the “Exchange Act”) or otherwise
that is or is deemed to be incorporated by reference in the Registration
Statement, the U.S. Preliminary Prospectus, U.S. Preliminary Prospectus
Supplement, the Time of Sale Prospectus or the U.S. Prospectus, as the case may
be.

--------------------------------------------------------------------------------

- 5 -

(10)      All references in this Agreement to “issuer free writing prospectus”
means any “issuer free writing prospectus,” as defined in Rule 433 of the
Securities Act, relating to the Offered Units that (i) is required to be filed
with the SEC by the Company, (ii) is a “road show” that is a “written
communication” within the meaning of Rule 433(d)(8)(i) of the Securities Act
whether or not required to be filed with the SEC, or (iii) is exempt from filing
pursuant to Rule 433(d)(5)(i) of the Securities Act because it contains a
description of the Offered Units or of the offering that does not reflect the
final terms, in each case in the form filed or required to be filed with the SEC
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) of the Securities Act under the rules and regulations of
the SEC.

(11)      As used herein, “business day” shall mean a day on which each of the
NYSE MKT, LLC (“NYSE”) and the Toronto Stock Exchange (“TSX” and together with
the NYSE, the “Exchanges”) is open for trading. The terms “herein,” “hereof,”
“hereto,” “hereinafter” and similar terms, as used in this Agreement, shall in
each case refer to this Agreement as a whole and not to any particular section,
paragraph, sentence or other subdivision of this Agreement. The term “or”, as
used herein, is not exclusive.

(12)      As used herein, “Governmental Authority” means (i) any federal,
provincial, state, local, municipal, national or international government or
governmental authority, regulatory or administrative agency, governmental
commission, department, board, bureau, agency or instrumentality, court,
tribunal, arbitrator or arbitral body (public or private); (ii) any
self-regulatory organization; or (iii) any political subdivision of any of the
foregoing.

(13)      As used herein, “Applicable Law” means any and all laws, including all
federal, provincial, state and local statutes, codes, ordinances, guidelines,
decrees, rules, regulations and municipal by- laws and all judicial, arbitral,
administrative, ministerial, departmental or regulatory judgments, orders,
directives, decisions, rulings or awards or other requirements of any
Governmental Authority, binding on or affecting the person referred to in the
context in which the term is used.

(14)      As used herein, “associate”, “misrepresentation”, “material fact”, and
“material change” shall have the meanings given to such terms under applicable
Canadian Securities Laws, and the terms “affiliate” and “subsidiary” shall have
the meanings given to such terms in National Instrument 45-106 - Prospectus
Exemptions.

(15)      The Underwriters shall offer the Units for sale to the public directly
and through other duly registered investment dealers and brokers in the
Qualifying Jurisdictions and the United States only as permitted by Applicable
Law and upon the terms and conditions set forth in the Prospectuses and this
Agreement. The Underwriters agree that they will not, directly or indirectly,
distribute the Registration Statement, the Preliminary Prospectuses, the
Preliminary Prospectus Supplements or the Prospectuses or publish any
prospectus, circular, advertisement or other offering material in any
jurisdiction other than the Qualifying Jurisdictions in accordance with Canadian
Securities Laws or such states of the United States in which the Units are duly
qualified under U.S. Securities Laws, in such manner as to require registration
of the Units or the filing of a prospectus or any similar document with respect
to the Units by the Company therein or subject the Company to ongoing periodic
reporting obligations in such jurisdiction pursuant to the securities laws of
such jurisdiction. The Underwriters agree that each of the Underwriters that is
not registered as a broker-dealer under Section 15 of the Exchange Act, will not
offer or sell any Units in, or to persons who are nationals or residents of, the
United States other than through one of its United States registered
broker-dealer affiliates or otherwise in compliance with Rule 15a-6 under the
Exchange Act. Sales of Units in the Qualifying Jurisdictions may be made only by
or through a dealer appropriately registered under applicable Canadian
Securities Laws or in circumstances where an exemption from the Canadian
registered dealer requirements is available. Notwithstanding the foregoing
provisions of this paragraph, an Underwriter will not be liable to the Company
under this Agreement with respect to a default by another Underwriter under this
paragraph.

--------------------------------------------------------------------------------

- 6 -

Section 2 Purchase, Sale, Payment and Delivery of the Units.

The Company hereby confirms its agreement with the Underwriters concerning the
purchase and sale of the Units as follows:

(1)      Public Offering of the Units. The Co-Lead Underwriters hereby advises
the Company that the Underwriters intend to offer for sale to the public, on the
terms set forth in the Time of Sale Prospectus and each Prospectus, their
respective portions of the Units as soon after this Agreement has been executed
as the Co-Lead Underwriters, in their sole judgment, has determined is advisable
and practicable. After the Underwriters have made a reasonable effort to sell
all of the Units at the Offering Price, the purchase price of the Units may be
decreased by the Underwriters and may be further changed from time to time to an
amount not greater than the Offering Price, and the compensation realized by the
Underwriters will be decreased by the amount that the aggregate price paid by
purchasers for the Units is less than the gross proceeds paid by the
Underwriters to the Company.

(2)      Underwriters’ Commission. In consideration of this Agreement, the
Company agrees to pay to the Underwriters at the Closing Date an underwriting
fee equal to (a) 6.0% of the gross proceeds from the sale of the Firm Units,
and, if applicable, (b) 6.0% of the gross proceeds from the sale of any
Additional Units (the “Underwriters’ Commission”). The Underwriters’ Commission
may be deducted by the Underwriters from the proceeds of sale of the Firm Units,
and, if applicable, the Additional Units, on the Closing Date. In addition, the
Company agrees to pay to the Underwriters, and in the manner specified by the
Co-Lead Underwriters, all fees, disbursements and expenses incurred by the
Underwriters in accordance with the provisions in Section 5 hereof.

--------------------------------------------------------------------------------

- 7 -

(3)      The Closing Date in respect of the Units. Payment of the Offering Price
for the Firm Units, and if applicable, any Additional Units, shall be made to
the Company by wire transfer against delivery of the Unit Shares and, if
applicable, Additional Unit Shares, to the Co-Lead Underwriters on behalf of the
Underwriters, through the facilities of CDS Clearing and Depository Services
Inc. (“CDS”) and/or The Depository Trust Company (“DTC”) designated by the
Underwriters, and delivery to the Underwriters of Warrants, and if applicable,
Additional Warrant certificates, in such names and denominations as the
Underwriters may request, and such payment and delivery shall be made at 8:30
a.m. (Toronto time), on March 14, 2016 (the “Closing Date”) (unless another time
shall be agreed to by the Co-Lead Underwriters and the Company or unless
postponed in accordance with the provisions of Section 9 hereof). The Units
shall be registered in such names and in such denominations as specified by the
Co-Lead Underwriters on behalf of the Underwriters. It is understood that the
Co-Lead Underwriters have been authorized, for its own account and the accounts
of the non-defaulting Underwriters, to accept delivery of and receipt for, and
make payment of the Offering Price for, the Units the Underwriters have agreed
to purchase (subject to such adjustment as the Co-Lead Underwriters may
determine to eliminate fractional shares and subject to adjustment in accordance
with Section 9 hereof). The Co-Lead Underwriters, individually and not as the
Co-Lead Underwriters of the Underwriters, may (but shall not be obligated to)
make payment for any Units to be purchased by any Underwriter whose funds shall
not have been received by the Co-Lead Underwriters by the Closing Date for the
account of such Underwriter, but any such payment shall not relieve such
Underwriter from any of its obligations under this Agreement.

(4)      The Additional Units. In addition, the Company hereby grants to the
Underwriters the Over-Allotment Option to purchase, and upon the basis of the
representations and warranties and subject to the terms and conditions set forth
herein, the Underwriters shall have the right to purchase, severally and not
jointly, from the Company, all or a portion of the Additional Units as may be
necessary to cover over-allotments made in connection with the offering of the
Firm Units. The Over-Allotment Option may be exercised by the Underwriters in
respect of: (i) Additional Units at the Offering Price; or (ii) Additional Unit
Shares at a price of US$2.133 per Additional Unit Share; or (iii) Additional
Warrants at a price of US$0.534 per Additional Warrant; or (iv) any combination
of Additional Unit Shares and/or Additional Warrants so long as the aggregate
number of Additional Unit Shares and Additional Warrants that may be issued
under the Over-Allotment Option does not exceed 656,250 Additional Unit Shares
and 328,125 Additional Warrants. The Over-Allotment Option granted hereunder may
be exercised at any time and from time to time in whole or in part until the
Closing Date upon notice by the Co-Lead Underwriters to the Company, which
notice may be given at any time prior to 10:00 a.m. (Toronto time) on the day
that is one (1) business day prior to the Closing Date (the “Notice of
Exercise”). The Notice of Exercise shall set forth (i) the aggregate number of
Additional Units, Additional Unit Shares and/or Additional Warrants as to which
the Underwriters are exercising the Over-Allotment Option, (ii) the names and
denominations in which the Additional Units are to be registered through the
facilities of DTC and/or CDS, or otherwise, as applicable, and (iii) the names
and denominations that any Additional Warrant certificates shall be registered
in.

(5)      Delivery of the Units and Closing Mechanics. The Company shall deliver,
or cause to be delivered, to the Co-Lead Underwriters for the accounts of the
Underwriters, the Firm Units, and if applicable, the Additional Units, at the
Closing Date, against the irrevocable release of a wire transfer of immediately
available funds for the amount of the Offering Price therefor. The Units shall
be registered in such names and denominations as the Co-Lead Underwriters shall
have requested at least one full business day prior to the Closing Date.
Deliveries of the documents described in Section 6 hereof with respect to the
purchase of the Units shall be made at the offices of Borden Ladner Gervais LLP
in Toronto, Ontario at 8:30 a.m. (Toronto time), or at such other place as the
Co-Lead Underwriters and the Company may agree, on the Closing Date. Time shall
be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Underwriters.

--------------------------------------------------------------------------------

- 8 -

Section 3 Representations and Warranties of the Company.

The Company hereby represents and warrants to each Underwriter and Cantor
Fitzgerald & Co. (“CF US”), as of the date of this Agreement, as of the Closing
Date, and covenants with each Underwriter, as follows:

  (a)

Registration Statement and Prospectuses. The Company was a “foreign private
issuer” (as defined in Rule 405 under the Securities Act) when the Registration
Statement was filed, and is eligible to use Form F-10 under the Securities Act
to register the offering of the Units under the Securities Act. The Company
prepared and filed with the SEC an appointment of agent for service of process
upon the Company on Form F-X in conjunction with the filing of the Registration
Statement. The Registration Statement and the Form F-X conform, and any further
amendments to the Registration Statement or the Form F-X will conform to the
requirements of the Securities Act.

        (b)

Compliance with Canadian Laws and Regulations. The Company is eligible to use
the Shelf Procedures. No cease trade order preventing or suspending the use of
the Canadian Preliminary Base Prospectus or the Canadian Prospectus or
preventing the distribution of the Units has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened,
by any of the Canadian Commissions; as of their respective dates, the Canadian
Preliminary Base Prospectus and the Canadian Prospectus complied in all material
respects with all applicable Canadian Securities Laws; each of the Canadian
Commissions in the Qualifying Jurisdictions has issued or is deemed to have
issued receipts for the Canadian Preliminary Base Prospectus and the Canadian
Prospectus. On the Closing Date (i) the Canadian Prospectus will comply in all
material respects with the Canadian Securities Laws, (ii) the U.S. Prospectus
will conform with the Canadian Prospectus except for such deletions therefrom
and additions thereto as are permitted or required by Form F-10 and the
applicable rules and regulations of the SEC and (iii) the Canadian Prospectus or
any amendment or supplement thereto constituted at the respective dates thereof,
and will constitute at the Closing Date full, true and plain disclosure of all
material facts relating to the Units, that is required to be in the Canadian
Prospectus, and did not at the respective dates thereof, and will not at the
Closing Date contain a misrepresentation or an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. To its knowledge, the Company is not a “related
issuer” or “connected issuer” (as those terms are defined in National Instrument
33-105 - Underwriting Conflicts of the Canadian Securities Administrators) of
any of the Underwriters.


--------------------------------------------------------------------------------

- 9 -

  (c)

Compliance with U.S. Requirements. The Registration Statement has become
effective under the Securities Act. No stop order suspending the effectiveness
of the Registration Statement is in effect and no proceedings for such purpose
have been instituted or are pending or, to the knowledge of the Company, are
contemplated or threatened by the SEC. The U.S. Preliminary Prospectus, the U.S.
Preliminary Prospectus Supplement and the U.S. Prospectus when filed complied in
all material respects with the Securities Act and were identical in all material
respects to the copies thereof delivered to the Underwriters for use in
connection with the offer and sale of the Units. Each of the Registration
Statement and any post—effective amendment thereto, at the time it became
effective and at the Closing Date, complied and will comply in all material
respects with the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. As of
the Applicable Time, the Time of Sale Prospectus did not, and at the time of the
Closing Date, the Time of Sale Prospectus, as then amended or supplemented by
the Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
The U.S. Prospectus, as amended or supplemented, as of its date and at the
Closing Date, did not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the three
immediately preceding sentences shall not apply to statements in, or omissions
from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by the Underwriters contemplated by Section
10(2) specifically for use in the preparation thereof. There are no agreements,
contracts, arrangements or understandings (written or oral) or other documents
required to be described in the Time of Sale Prospectus or the U.S. Prospectus
or to be filed as exhibits to the Registration Statement which have not been
described or filed as required.

        (d)

Reporting Issuer and TSX Status. The Company is a “reporting issuer” in the
Qualifying Jurisdictions. The Company is in compliance in all material respects
with the by-laws, rules and regulations of the TSX.

        (e)

Short Form Eligibility. The Company is eligible to file a prospectus in the form
of a short form prospectus under NI 44-101.


--------------------------------------------------------------------------------

- 10 -

  (f)

Status under the Securities Act. The Company was not and is not an “ineligible
issuer” as defined in Rule 405 under the Securities Act at the times specified
in Rules 164 and 433 under the Securities Act in connection with the offering of
the Units.

        (g)

Incorporated Documents. The documents incorporated or deemed to be incorporated
by reference in the Prospectuses and the Registration Statement, when they were
filed with the Canadian Commissions in each of the Qualifying Jurisdictions or
the SEC under the Securities Act or the Exchange Act, conformed in all material
respects to the requirements of the Canadian Securities Laws or U.S. Securities
Laws, as applicable; and any further documents to be incorporated by reference
in the Prospectuses or the Registration Statement subsequent to the
effectiveness of the Registration Statement and prior to the completion of the
distribution of the Units, when such documents are so filed, will conform in all
material respects to the applicable requirements of Canadian Securities Laws and
U.S. Securities Laws, as applicable, and will not contain a misrepresentation or
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

        (h)

No Marketing Materials. Other than the term sheet in respect of the offering and
sale of Units dated March 8, 2016, the Company has not provided any “marketing
materials” (as such term is defined in National Instrument 41-101 - General
Prospectus Requirements) to any potential investors of Units.

        (i)

No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Units, nor the consummation of any of the transactions
contemplated herein and therein, nor the compliance by the Company with the
terms and provisions hereof and thereof will conflict with, or will result in a
breach of, any of the terms and provisions of, or has constituted or will
constitute a default under, or has resulted in or will result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to the terms of any agreements, contracts, arrangements or
understandings (written or oral) to which the Company may be bound or to which
any of the property or assets of the Company is subject, except (i) such
conflicts, breaches or defaults as may have been waived, and (ii) such
conflicts, breaches and defaults that would not reasonably be expected to have a
Material Adverse Effect (as defined below); nor will such action result (x) in
any violation of the provisions of the organizational or governing documents of
the Company, or (y) in any violation of the provisions of any statute or any
order, rule or regulation applicable to the Company or of any Governmental
Authority having jurisdiction over the Company, except such violations that
would not reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate.


--------------------------------------------------------------------------------

- 11 -

  (j)

No Misstatement or Omission in an Issuer Free Writing Prospectus or marketing
materials. Each issuer free writing prospectus and any marketing materials, as
of its issue date and as of each Applicable Time, did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or included or incorporated
by reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses, including any
Incorporated Document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any issuer free writing prospectus or any marketing materials made in
reliance upon, and in conformity with, written information furnished to the
Company by or on behalf of the Underwriters specifically for inclusion therein
as contemplated by Section 10(2).

        (k)

Reports and Documents, etc. There are no reports or information of the Company
or, to the knowledge of the Company, of any third party, that in accordance with
the requirements of the Canadian Securities Laws or U.S. Securities Laws must be
made publicly available in connection with the offering of the Units that have
not been made publicly available as required. There are no documents of the
Company or, to the knowledge of the Company, of any third party, required to be
filed with the Canadian Commissions in the Qualifying Jurisdictions or with the
SEC in the United States in connection with the Time of Sale Prospectus, the
Canadian Prospectus and the U.S. Prospectus that have not been filed as required
pursuant to the Canadian Securities Laws or U.S. Securities Laws, as applicable.
There are no agreements, contracts, arrangements or understandings (written or
oral) or other documents of the Company or, to the knowledge of the Company, of
any third party, required to be described in the Time of Sale Prospectus, the
Canadian Prospectus and the U.S. Prospectus which have not been described or
filed as required pursuant to the Canadian Securities Laws or U.S. Securities
Laws, as applicable.

        (l)

Offering Materials Furnished to Underwriters. The Company has delivered or will
deliver on the Closing Date to the Co-Lead Underwriters (or with respect to the
registration statement on Form F-10 and each amendment thereto, the Time of Sale
Prospectus, the U.S. Prospectus, as amended or supplemented, and any free
writing prospectus, made available on EDGAR) one complete manually signed copy
of the registration statement on Form F- 10, each amendment thereto and each
consent and certificate of experts filed as a part thereof, and conformed copies
(to the extent such documents contain signatures) of the registration statement
on Form F-10 and each amendment thereto, the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus, the Canadian
Prospectus and the U.S. Prospectus, as amended or supplemented, and any free
writing prospectus reviewed and consented to by the Co-Lead Underwriters, in
such quantities and at such places as the Co-Lead Underwriters have reasonably
requested for each of the Underwriters.


--------------------------------------------------------------------------------

- 12 -

  (m)

Warrants. The Warrants and Additional Warrants have been duly and validly
created and the Warrant Shares and the Additional Warrant Shares have been
authorized and allotted for issuance and upon the payment therefor and the issue
thereof upon exercise of the Warrants and Additional Warrant Shares in
accordance with the provisions of the Warrant Indenture, the Warrant Shares and
the Additional Warrant Shares will be validly issued as fully paid and
non-assessable Common Shares.

        (n)

Corporate Action. All necessary corporate action has been taken by the Company
to authorize the issuance, sale and delivery of the Unit Shares, the Warrants,
the Warrant Shares, the Additional Unit Shares, the Additional Warrants and the
Additional Warrant Shares, on the terms set forth in this Agreement, and, if
applicable, each certificate representing the Warrants and the Additional
Warrants (the “Warrant Certificates”) will be, a valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, moratorium or similar laws affecting
creditors’ rights generally and, except as limited by the application of
equitable remedies, which may be granted in the discretion of a court of
competent jurisdiction, and that enforcement of the rights to indemnity and
contribution set out in this Agreement may be limited by Applicable Law.

        (o)

Distribution of Offering Material by the Company. The Company has not
distributed and will not distribute, prior to the completion of the
Underwriters’ distribution of the Units, any offering material in connection
with the offering and sale of the Units other than the Preliminary Prospectuses,
the Preliminary Prospectus Supplements, the Time of Sale Prospectus, the
Canadian Prospectus, the U.S. Prospectus, any free writing prospectus reviewed
and consented to by the Co-Lead Underwriters on behalf of the Underwriters, or
the Registration Statement.

        (p)

Authorization; Enforceability. The Company has full corporate right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles.

        (q)

No Material Adverse Effect. Subsequent to the respective dates as of which
information is given in the Registration Statement or included or incorporated
by reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses, if any (including
any document deemed incorporated by reference therein), there has not been (i)
any Material Adverse Effect, (ii) any transaction which is material to the
Company and the Material Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or any Material Subsidiary, which is material to the
Company and the Material Subsidiaries taken as a whole, (iv) any material change
in the capital stock or outstanding long-term indebtedness of the Company or any
of the Material Subsidiaries or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any Material
Subsidiary, other than in each case above in the ordinary course of business or
as otherwise disclosed in the Registration Statement or included or incorporated
by reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses.


--------------------------------------------------------------------------------

- 13 -

  (r)

Independent Accountants. KPMG LLP, who have delivered their report with respect
to the audited Financial Statements (as defined below and which term as used in
this Agreement includes the related notes thereto) filed with the SEC as a part
of the Registration Statement and included in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus, the Canadian
Prospectus and the U.S. Prospectus (each, an “Applicable Prospectus” and
collectively, the “Applicable Prospectuses”), are independent public, certified
public or chartered accountants as required by the Securities Act, the Exchange
Act and applicable Canadian Securities Laws. There has not been any “reportable
event” (as that term is defined in National Instrument 51-102 Continuous
Disclosure Obligations of the Canadian Securities Administrators) with KPMG LLP
or any other prior auditor of the Company or any of its Material Subsidiaries.
To the Company’s knowledge, after due and careful inquiry, KPMG LLP is not in
violation of the auditor independence requirements of the Sarbanes-Oxley Act of
2002.

        (s)

Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses are
legal, valid and binding obligations of the Company enforceable in accordance
with their respective terms, except to the extent that (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles, and
(ii) the indemnification provisions of certain agreements may be limited by
Applicable Law or public policy considerations in respect thereof, and except
for any other potentially unenforceable term that, individually or in the
aggregate, would not reasonably be expected to be material to the Company.

        (t)

Financial Information. The consolidated financial statements of the Company
filed with the SEC as a part of the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses,
together with the related notes and schedules (the “Financial Statements”),
present fairly, in all material respects, the consolidated financial position of
the Company and the Material Subsidiaries as of the dates indicated and the
consolidated statements of comprehensive loss, shareholders’ equity and cash
flows of the Company for the periods specified. Such Financial Statements
conform in all material respects with International Financial Reporting
Standards as issued by the International Accounting Standards Board (“IFRS”), or
United States generally accepted accounting principles (“GAAP”) where noted,
applied on a consistent basis during the periods involved. The other financial
and statistical data with respect to the Company and the Material Subsidiaries
contained or incorporated by reference in the Registration Statement or included
or incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses, are
accurately and fairly presented in all material respects and prepared on a basis
consistent with the financial statements and books and records of the Company;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement or
included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses that are not included or incorporated by reference as required; the
Company and the Material Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement or included or incorporated by
reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses and all
disclosures contained or incorporated by reference therein; and no other
financial statements are required to be set forth or to be incorporated by
reference in the Registration Statement or included or incorporated by reference
in the Preliminary Prospectuses, the Preliminary Prospectus Supplements, the
Time of Sale Prospectus and the Prospectuses.


--------------------------------------------------------------------------------

- 14 -

  (u)

Statistical, Industry-Related and Market-Related Data. The statistical,
industry-related and market-related data included in the Registration Statement
or included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses, are based on or derived from sources that the Company reasonably
believes are reliable and accurate.

        (v)

Organization. The Company and each of its Material Subsidiaries are, and will
be, duly organized, validly existing as a corporation and in good standing
(where such concept is recognized) under the laws of their respective
jurisdictions of organization. The Company and each of the Material Subsidiaries
are, and will be, duly licensed or qualified as a foreign corporation for
transaction of business and in good standing under the laws of each other
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such license or qualification,
and have all corporate power and authority necessary to own or hold their
respective properties and to conduct their respective businesses as described in
the Registration Statement or included or incorporated by reference in the
Preliminary Prospectuses, the Preliminary Prospectus Supplements, the Time of
Sale Prospectus and the Prospectuses, except where the failure to be so
qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would
reasonably be expected to have a material adverse effect on or affecting the
assets, business, operations, earnings, properties, condition (financial or
otherwise), shareholders’ equity or results of operations of the Company and the
Material Subsidiaries taken as a whole, or prevent or materially interfere with
consummation of the transactions contemplated hereby (a “Material Adverse
Effect”).


--------------------------------------------------------------------------------

- 15 -

  (w)

Subsidiaries. The subsidiaries of the Company listed in Schedule “A”
(individually a “Material Subsidiary” and collectively, the “Material
Subsidiaries”), include all of the Company’s significant subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X promulgated by the SEC). Except
as set forth in the Registration Statement or included or incorporated by
reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus, the Prospectuses, the Company owns,
directly or indirectly, all of the equity interests of the Material Subsidiaries
free and clear of any lien, charge, security interest, encumbrance, right of
first refusal or other restriction, and all the equity interests of the Material
Subsidiaries are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.

        (x)

Minute Books. Since January 1, 2014, all existing minute books of the Company
and each of the Material Subsidiaries, including all existing records of all
meetings and actions of the board of directors (including, the Audit,
Compensation and Governance and Nominating Committees and other board
committees) and securityholders of the Company (collectively, the “Corporate
Records”) have been made available to the Underwriters and their counsel, and
all such Corporate Records are complete in all material respects (except in
respect of minutes for Board and Committee meetings since January 1, 2016 that
are not yet available in draft form or otherwise, in which case agendas and
handwritten notes of the business conducted at such meetings have been made
available for review by the Underwriters). There are no transactions, agreements
or other actions of the Company or any of the Material Subsidiaries that are
required to be recorded in the Corporate Records that are not properly approved
and/or recorded in the Corporate Records. All required filings have been made
with the appropriate Governmental Authorities in the Province of Ontario in a
timely fashion under the Business Corporations Act (Ontario), except for such
filings where the failure to file would not have a Material Adverse Effect,
either individually or in the aggregate.


--------------------------------------------------------------------------------

- 16 -

  (y)

No Violation or Default. Neither the Company nor any of the Material
Subsidiaries is (i) in violation of its articles or by-laws or similar
organizational documents; (ii) except as are disclosed in the Registration
Statement or included or incorporated by reference in the Preliminary
Prospectuses, the Preliminary Prospectus Supplements, the Time of Sale
Prospectus and the Prospectuses, in violation or default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
violation or default, in the due performance or observance of any term, covenant
or condition contained in any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of the Material
Subsidiaries is a party or by which the Company or any of the Material
Subsidiaries is bound or to which any of the property or assets of the Company
or any of the Material Subsidiaries are subject; or (iii) except as disclosed in
the Registration Statement or included or incorporated by reference in the
Preliminary Prospectuses, the Preliminary Prospectus Supplements, the Time of
Sale Prospectus and the Prospectuses, in violation of any Applicable Law, except
in the case of each of clauses (ii) and (iii) above, for any such violation or
default that would not, individually or in the aggregate, have a Material
Adverse Effect. To the Company’s knowledge, no other party under any material
agreements, contracts, arrangements or understandings (written or oral) to which
it or any of the Material Subsidiaries is a party is in violation or default in
any respect thereunder where such violation or default would have a Material
Adverse Effect.

        (z)

Disclosure Controls. The Company and each of the Material Subsidiaries (other
than Material Subsidiaries acquired not more than 365 days prior to the
Evaluation Date, as defined below) maintain systems of internal accounting
controls applicable under IFRS in applicable periods, or sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
IFRS and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company’s internal control over financial reporting is
effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting. Since the date of the latest audited
financial statements of the Company included or incorporated by reference in the
Registration Statement or included or incorporated by reference in the
Preliminary Prospectuses, the Preliminary Prospectus Supplements, the Time of
Sale Prospectus and the Prospectuses, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the Company
and designed such disclosure controls and procedures to ensure that material
information relating to the Company and each of the Material Subsidiaries is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Annual Report on Form
40-F, or if applicable on Form 10-K, is being prepared or during the period in
which financial statements will be filed or furnished with the SEC on Form 6-K.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s controls and procedures as of a date within 90 days prior to the
filing date of the Form 40-F, for the fiscal year most ended December 31, 2014
(such date, the “Evaluation Date”). The Company presented in its Form 40-F for
the fiscal year most recently ended the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date and the disclosure controls and procedures
are effective. Since the Evaluation Date, there have been no significant changes
in the Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Securities Act) or, to the Company’s knowledge, in
other factors that could significantly affect the Company’s internal controls,
except that the Company has limited the scope of its disclosure controls and
procedures and internal control over financial reporting for its quarter ended
September 30, 2015 to exclude controls, policies and procedures of a business
that the Company acquired not more than 365 days before the last day of the
period covered by the interim filing.


--------------------------------------------------------------------------------

- 17 -

  (aa)

Capitalization. The issued and outstanding common shares of the Company (the
“Common Shares”) have been validly issued, are fully paid and non- assessable
and are not subject to any preemptive rights, rights of first refusal or similar
rights. The Company has an authorized, issued and outstanding capitalization as
set forth in the Registration Statement or included or incorporated by reference
in the Preliminary Prospectuses, the Preliminary Prospectus Supplements, the
Time of Sale Prospectus and the Prospectuses as of the dates referred to therein
(other than the grant of additional options under the Company’s existing stock
option plans, or changes in the number of outstanding Common Shares of the
Company due to the issuance of shares upon the exercise or conversion of
securities exercisable for, or convertible into, Common Shares outstanding on
the date hereof) and such authorized capital stock conforms in all material
respects to the description thereof set forth in the Registration Statement or
included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses. The description of the securities of the Company in the
Registration Statement or included or incorporated by reference in the
Preliminary Prospectuses, the Preliminary Prospectus Supplements, the Time of
Sale Prospectus and the Prospectuses is complete and accurate in all material
respects. Except as disclosed in or contemplated by the Registration Statement
or included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses, as of the date referred to therein, the Company does not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any Common Shares or other
securities.


--------------------------------------------------------------------------------

- 18 -

  (bb)

No Applicable Registration or Other Similar Rights. There are no persons with
registration or other similar rights to have any equity or debt securities
registered or qualified for sale under the Registration Statement or the
Canadian Prospectus or included in the offering contemplated by this Agreement
who have not waived such rights in writing (including electronically) prior to
the execution of this Agreement.

        (cc)

No Consents Required. No consent, approval, authorization, order, registration
or qualification of or with Governmental Authority is required for the
execution, delivery and performance by the Company of this Agreement, the
issuance and sale by the Company of the Units, except for (i) the qualification
of the Units for distribution in the United States from the Canadian
Commissions; and (ii) such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable U.S. federal
and state securities laws or by the bylaws and rules of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) or the SEC in connection with the sale of
the Units by the Underwriters.

        (dd)

No Preferential Rights. Except as set forth in the Registration Statement or
included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses, (i) and except pursuant to options to purchase Common Shares
pursuant to outstanding options, restricted stock units, warrants or convertible
debentures, no person, as such term is defined in Rule 1-02 of Regulation S-X
promulgated under the Securities Act (each, a “Person”), has the right,
contractual or otherwise, to cause the Company to issue or sell to such Person
any Common Shares or other securities of the Company, (ii) no Person has any
preemptive rights, resale rights, rights of first refusal, or any other rights
(whether pursuant to a “poison pill” provision or otherwise) to purchase any
Common Shares or other securities of the Company, (iii) no Person has the right
to act as an underwriter or as a financial advisor to the Company in connection
with the offer and sale of the Units, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act or qualify for distribution under Canadian Securities Laws any
Common Shares or other securities of the Company, or to include any such Common
Shares or other securities in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses,
whether as a result of the filing or effectiveness of the Registration
Statement, the Prospectuses (or documents incorporated by reference therein) or
the sale of the Units as contemplated thereby or otherwise.


--------------------------------------------------------------------------------

- 19 -

  (ee)

Forward-Looking Information. No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act and no
forward-looking information within the meaning of Section 1(1) of the Ontario
Securities Act) contained or incorporated by reference in the Registration
Statement, the Prospectuses or the Time of Sale Prospectuses has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

        (ff)

Certificates. The form of certificates representing the Unit Shares, the
Warrants, the Warrant Shares, the Additional Unit Shares, the Additional
Warrants and the Additional Warrant Shares, to the extent that physical
certificates are issued for such securities, will be in due and proper form and
conform to the requirements of the Business Corporations Act (Ontario), the
articles of incorporation of the Company and applicable requirements of the TSX,
NYSE, DTC and CDS or will have been otherwise approved by the TSX and NYSE, if
required, and will have been made eligible by DTC and CDS.

        (gg)

Transfer Agent. CST Trust Company has been duly appointed as registrar and
transfer agent for the Common Shares.

        (hh)

Warrant Agent. CST Trust Company has been duly appointed as warrant agent for
the Warrants.

        (ii)

No Litigation. There are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory audits or investigations, to which the Company or a Subsidiary is a
party or to which any property of the Company or any of the Material
Subsidiaries is the subject that, individually or in the aggregate, if
determined adversely to the Company or any of the Material Subsidiaries, could
reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the ability of the Company to perform its obligations under
this Agreement; except as disclosed in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses, to the
Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated by any Governmental Authority or threatened by others; and (i)
there are no current or pending audits or investigations, actions, suits or
proceedings by or before any Governmental Authority that are required under the
Securities Act or Canadian Securities Laws to be described in the Registration
Statement or included or incorporated by reference in the Preliminary
Prospectuses, the Preliminary Prospectus Supplements, the Time of Sale
Prospectus and the Prospectuses that are not so described; and (ii) there are no
agreements, contracts, arrangements or understandings (written or oral) or other
documents that are required under the Securities Act to be filed as exhibits to
the Registration Statement that are not so filed.


--------------------------------------------------------------------------------

- 20 -

  (jj)

Labor Disputes. No labor disturbance by or dispute with employees of the Company
or any of the Material Subsidiaries exists or, to the knowledge of the Company,
is threatened that could reasonably be expected to have a Material Adverse
Effect.

        (kk)

Local Disputes. Except as set forth in the Registration Statement and the
Prospectuses, no dispute between the Company and any local, native or indigenous
group exists, or to the Company’s knowledge, is threatened or imminent with
respect to any of the Company’s properties or exploration activities that could
reasonably be expected to have a Material Adverse Effect.

        (ll)

Proposed Acquisition. Except as described in the Registration Statement or
included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses, there are no material agreements, contracts, arrangements or
understandings (written or oral) with any persons relating to the acquisition or
proposed acquisition by the Company or its Material Subsidiaries of any material
interest in any business (or part of a business) or corporation, nor are there
any other specific contracts or agreements (written or oral) in respect of any
such matters in contemplation.

        (mm)

Intellectual Property Rights. Except as disclosed in the Registration Statement
or included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses, the Company and the Material Subsidiaries own, possess, license or
have other rights to use all foreign and domestic patents, patent applications,
trade and service marks, trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”), necessary for the conduct of their respective businesses as now
conducted except to the extent that the failure to own, possess, license or
otherwise hold adequate rights to use such Intellectual Property would not,
individually or in the aggregate, have a Material Adverse Effect. Except as
disclosed in the Registration Statement or included or incorporated by reference
in the Preliminary Prospectuses, the Preliminary Prospectus Supplements, the
Time of Sale Prospectus and the Prospectuses (a) there are no rights of third
parties to any such Intellectual Property owned by the Company and the Material
Subsidiaries; (b) to the Company’s knowledge, there is no infringement by third
parties of any such Intellectual Property; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s and the Material Subsidiaries’ rights in or to any
such Intellectual Property, and the Company is unaware of any facts which could
form a reasonable basis for any such action, suit, proceeding or claim; (d)
there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; (e) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company and the
Material Subsidiaries infringe or otherwise violate any patent, trademark,
copyright, trade secret or other proprietary rights of others; (f) to the
Company’s knowledge, there is no third-party U.S. patent or published U.S.
patent application which contains claims for which an Interference Proceeding
(as defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Registration Statement or included or incorporated
by reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses, as being owned by
or licensed to the Company; and (g) the Company and the Material Subsidiaries
have complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such Material Subsidiary, and all
such agreements are in full force and effect, except, in the case of any of
clauses (a)-(g) above, for any such infringement by third parties or any such
pending or threatened suit, action, proceeding or claim as would not,
individually or in the aggregate, result in a Material Adverse Effect.


--------------------------------------------------------------------------------

- 21 -

  (nn)

Market Capitalization. At the time the Registration Statement was originally
declared effective, and at the time the Company’s most recent Annual Report on
Form 40-F was filed with the SEC, the Company met the then applicable
requirements for the use of Form F-10 under the Securities Act.

        (oo)

No Material Defaults. Neither the Company nor any of the Material Subsidiaries
has defaulted on any installment on indebtedness for borrowed money or on any
rental on one or more long-term leases, which defaults, individually or in the
aggregate, would have a Material Adverse Effect. The Company has not filed a
report pursuant to Section 13(a) or 15(d) of the Exchange Act since the filing
of its last Annual Report on Form 40-F, indicating that it (i) has failed to pay
any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would have a Material Adverse Effect.

        (pp)

Certain Market Activities. Neither the Company, nor any of the Material
Subsidiaries, nor to the knowledge of the Company any of their respective
directors or officers has taken, directly or indirectly, any action designed, or
that has constituted or might reasonably be expected to cause or result in,
under the Exchange Act, Canadian Securities Laws or otherwise, the
stabilization, maintenance or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Units.


--------------------------------------------------------------------------------

- 22 -

  (qq)

Title to Real and Personal Property. Except as set forth in the Registration
Statement or included or incorporated by reference in the Preliminary
Prospectuses, the Preliminary Prospectus Supplements, the Time of Sale
Prospectus and the Prospectuses, the Company and the Material Subsidiaries have
good and marketable title in fee simple to all items of real property owned by
them, good and valid title to all personal property described in the
Registration Statement or included or incorporated by reference in the
Preliminary Prospectuses, the Preliminary Prospectus Supplements, the Time of
Sale Prospectus and the Prospectuses as being owned by them that are material to
the businesses of the Company or such Material Subsidiary, in each case free and
clear of all liens, encumbrances and claims, except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and any of the Material Subsidiaries or (ii) would not,
individually or in the aggregate, have a Material Adverse Effect. Any real or
personal property described in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses as
being leased by the Company and any of the Material Subsidiaries is held by them
under valid, existing and enforceable leases, except those that (A) do not
materially interfere with the use made or proposed to be made of such property
by the Company or any of the Material Subsidiaries or (B) would not,
individually or in the aggregate, have a Material Adverse Effect. Each of the
properties of the Company and the Material Subsidiaries complies with all
applicable codes and Applicable Laws (including, without limitation, building
and zoning codes, laws and regulations and laws relating to access to such
properties), except if and to the extent disclosed in the Registration Statement
or included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses or except for such failures to comply that would not, individually
or in the aggregate, interfere in any material respect with the use made and
proposed to be made of such property by the Company and the Material
Subsidiaries or otherwise have a Material Adverse Effect. None of the Company or
the Material Subsidiaries has received from any Governmental Authorities any
notice of any condemnation of, or zoning change affecting, the properties of the
Company and the Material Subsidiaries, and the Company knows of no such
condemnation or zoning change which is threatened, except for such that would
not interfere in any material respect with the use made and proposed to be made
of such property by the Company and the Material Subsidiaries or otherwise have
a Material Adverse Effect, individually or in the aggregate.

        (rr)

Mining Rights. The White Mesa Mill, Henry Mountains Complex, Roca Honda Project,
Canyon Mine Project, Daneros Mine, Sheep Mountain Project, La Sal Project and
Nichols Ranch Project, as described in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses
(collectively, the “Material Properties”) are the only resource properties
currently material to the Company in which the Company or the Material
Subsidiaries have an interest; the Company or through the Material Subsidiaries,
hold either freehold title, mining leases, mining concessions, mining claims,
exploration permits, prospecting permits or participant interests or other
conventional property or proprietary interests or rights, recognized in the
jurisdiction in which the Material Properties are located, in respect of the ore
bodies and minerals located on the Material Properties in which the Company
(through the applicable Material Subsidiary) has an interest under valid,
subsisting and enforceable title documents or other recognized and enforceable
agreements, contracts, arrangements or understandings, sufficient to permit the
Company (through the applicable Material Subsidiary) to explore for and exploit
the minerals relating thereto; all leases or claims and permits relating to the
Material Properties in which the Company (through the applicable Material
Subsidiary) has an interest or right have been validly located and recorded in
accordance with all Applicable Laws and are valid and subsisting; except as
disclosed in the Registration Statement or included or incorporated by reference
in the Preliminary Prospectuses, the Preliminary Prospectus Supplements, the
Time of Sale Prospectus and the Prospectuses, the Company (through the
applicable Material Subsidiary) has all necessary surface rights, access rights
and other necessary rights and interests relating to the Material Property in
which the Company (through the applicable Material Subsidiary) has an interest
granting the Company (through the applicable Material Subsidiary) the right and
ability to explore for and exploit minerals, ore and metals for development and
production purposes as are appropriate in view of the rights and interest
therein of the Company or the applicable Material Subsidiary, with only such
exceptions as do not materially interfere with the current use made by the
Company or the applicable Material Subsidiary of the rights or interest so held,
and each of the proprietary interests or rights and each of the agreements,
contracts, arrangements or understandings and obligations relating thereto
referred to above is currently in good standing in all respects in the name of
the Company or the applicable Material Subsidiary; except as disclosed in the
Prospectuses, the Company and the Material Subsidiaries do not have any
responsibility or obligation to pay any commission, royalty, license, fee or
similar payment to any person with respect to the property rights thereof,
except where such fee or payment would not have a Material Adverse Effect,
either individually or in the aggregate;


--------------------------------------------------------------------------------

- 23 -

  (i)

the Company or the applicable Material Subsidiary holds direct interests in the
Material Properties, as described in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses (the
“Project Rights”), under valid, subsisting and enforceable agreements or
instruments, and all such agreements and instruments in connection with the
Project Rights are valid and subsisting and enforceable in accordance with their
terms;


--------------------------------------------------------------------------------

- 24 -

  (ii)

the Company and the Material Subsidiaries have identified all the material
permits, certificates, and approvals (collectively, the “Permits”) which are or
will be required for the exploration, development and eventual or actual
operation of the Material Properties, which Permits include but are not limited
to environmental assessment certificates, water licenses, land tenures, rezoning
or zoning variances and other necessary local, provincial, state and federal
approvals; and, except as disclosed in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses, the
appropriate Permits have either been received, applied for, or the processes to
obtain such Permits have been or will in due course be initiated by the Company
or the applicable Material Subsidiaries; and, except as disclosed in the
Registration Statement or included or incorporated by reference in the
Preliminary Prospectuses, the Preliminary Prospectus Supplements, the Time of
Sale Prospectus and the Prospectuses, neither the Company nor the applicable
Material Subsidiaries know of any issue or reason why the Permits should not be
approved and obtained in the ordinary course;

        (iii)

all assessments or other work required to be performed in relation to the
material mining claims and the mining rights of the Company and the applicable
Material Subsidiary in order to maintain their respective interests therein, if
any, have been performed to date and, except as disclosed in the Registration
Statement or included or incorporated by reference in the Preliminary
Prospectuses, the Preliminary Prospectus Supplements, the Time of Sale
Prospectus and the Prospectuses, the Company and the applicable Material
Subsidiary have complied in all material respects with all Applicable Laws in
this regard as well as with regard to legal and contractual obligations to third
parties in this regard except in respect of mining claims and mining rights that
the Company and the applicable Material Subsidiary intend to abandon or
relinquish and except for any non-compliance which would not either individually
or in the aggregate have a Material Adverse Effect; all such mining claims and
mining rights are in good standing in all respects as of the date of this
Agreement;

        (iv)

except as disclosed in the Registration Statement or included or incorporated by
reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses, all mining
operations on the properties of the Company and the Material Subsidiaries
(including, without limitation, the Material Properties) have been conducted in
all respects in accordance with good mining and engineering practices and all
applicable workers’ compensation and health and safety and workplace laws,
regulations and policies have been duly complied with;


--------------------------------------------------------------------------------

- 25 -

  (v)

except as disclosed in the Registration Statement or included or incorporated by
reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses, there are no
environmental audits, evaluations, assessments, studies or tests relating to the
Company or the Material Subsidiaries except for ongoing assessments conducted by
or on behalf of the Company and the Material Subsidiaries in the ordinary
course;

        (vi)

the Company made available to the respective authors thereof prior to the
issuance of all of the applicable technical reports relating to the Material
Properties (the “Reports”), for the purpose of preparing the Reports, as
applicable, all information requested, and no such information contained any
material misrepresentation as at the relevant time the relevant information was
made available;

        (vii)

the Reports complied in all material respects with the requirements of NI 43-101
– Standards of Disclosure for Mineral Projects (“NI 43-101”) as at the date of
each such Report;

        (viii)

the Company is in compliance, in all material respects, with the provisions of
NI 43-101 and has filed all technical reports required thereby and, at the time
of filing, all such reports complied, in all material respects, with the
requirements of NI 43-101; except as noted in the Prospectuses, all scientific
and technical information disclosed in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses: (i) is
based upon information prepared, reviewed and/or verified by or under the
supervision of a “qualified person” (as such term is defined in NI 43-101), (ii)
has been prepared and disclosed in accordance with Canadian industry standards
set forth in NI 43- 101, and (iii) was true, complete and accurate in all
material respects at the time of filing; and

        (ix)

the title reports listed on Exhibit C attached hereto (the “Title Opinions”) are
to the knowledge of the Company, correct and complete in all respects on the
date hereof, except as in respect of concessions which are (i) not material, or
(ii) were permitted to expire or were sold in the ordinary course of business,
as described in the Registration Statement or included or incorporated by
reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses.


--------------------------------------------------------------------------------

- 26 -

  (ss)

Taxes. The Company and each of the Material Subsidiaries have filed all federal,
state, provincial, local and foreign tax returns which have been required to be
filed and paid all taxes shown thereon through the date hereof, to the extent
that such taxes have become due and are not being contested in good faith,
except where the failure to so file or pay would not have a Material Adverse
Effect. Except as otherwise disclosed in or contemplated by the Registration
Statement or included or incorporated by reference in the Preliminary
Prospectuses, the Preliminary Prospectus Supplements, the Time of Sale
Prospectus and the Prospectuses, no tax deficiency has been determined adversely
to the Company or any of the Material Subsidiaries which has had, individually
or in the aggregate, a Material Adverse Effect. The Company has no knowledge of
any federal, state, provincial or other governmental tax deficiency, penalty or
assessment which has been or might be asserted or threatened against it which
would have a Material Adverse Effect.

        (tt)

No Reliance. The Company has not relied upon the Underwriters or legal counsel
for the Underwriters for any legal, tax or accounting advice in connection with
the offering and sale of the Units.

        (uu)

Investment Company Act. Neither the Company nor any of the Material Subsidiaries
is or, after giving effect to the offering and sale of the Units and the
application of the proceeds thereof as described in the Registration Statement
or included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses, will be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

        (vv)

ERISA.To the knowledge of the Company, each material employee benefit plan,
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of the Material Subsidiaries has been
maintained in material compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”); no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred which would result in a material liability to the
Company with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.


--------------------------------------------------------------------------------

- 27 -

  (ww)

Company is not a “Controlled Foreign Corporation”. As of the date hereof, the
Company is not a “controlled foreign corporation,” as such term is defined in
the Code, and does not expect to become a controlled foreign corporation in the
foreseeable future.

        (xx)

Insurance. The Company and each of the Material Subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as the Company and
each of the Material Subsidiaries reasonably believe are adequate for the
conduct of their properties and as is customary for companies engaged in similar
businesses in similar industries.

        (yy)

No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, nor will the Company take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Common Shares, as applicable,
or any other “reference security” (as defined in Rule 100 of Regulation M under
the Exchange Act (“Regulation M”)) whether to facilitate the sale or resale of
the Units, as applicable, or otherwise, and has taken no action which would
directly or indirectly violate Regulation M.

        (zz)

Working Capital. To the Company’s knowledge and taking into account the
available working capital and the net proceeds receivable by the Company
following the sale of the Units, the Company has sufficient working capital for
its present requirements that is for a period of at least 12 months from the
date of the Prospectuses.

        (aaa)

FINRA Matters. All of the information provided to the Underwriters or to counsel
for the Underwriters by the Company and, to the knowledge of the Company, its
officers and directors and the holders of any securities (debt or equity) or
options to acquire any securities of the Company in connection with letters,
filings or other supplemental information provided to FINRA pursuant to FINRA
Conduct Rule 5110, 5121 or 5190 is true, complete and correct in all material
aspects.

        (bbb)

Environmental Laws. Except as set forth in the Registration Statement or
included or incorporated by reference in the Preliminary Prospectuses, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus and the
Prospectuses:


  (i)

each of the Company and the Material Subsidiaries is in compliance in all
material respects with all applicable federal, provincial, state, municipal and
local laws, statutes, ordinances, bylaws and regulations and orders, directives
and decisions rendered by any ministry, department or administrative or
regulatory agency, domestic or foreign (the “Environmental Laws”) relating to
the protection of the environment, occupational health and safety or the
processing, use, treatment, storage, disposal, discharge, transport or handling
of any pollutants, contaminants, chemicals or industrial, toxic or hazardous
wastes or substance, including any uranium or derivatives thereof (the
“Hazardous Substances”), except where such non-compliance would not have a
Material Adverse Effect, either individually or in the aggregate;


--------------------------------------------------------------------------------

- 28 -

  (ii)

each of the Company and the Material Subsidiaries has obtained all licenses,
permits, approvals, consents, certificates, registrations and other
authorizations under all applicable Environmental Laws (the “Environmental
Permits”) necessary as at the date hereof for the operation of the businesses
carried on or proposed to be commenced by the Company and the Material
Subsidiaries and each Environmental Permit is valid, subsisting and in good
standing and to the knowledge of the Company neither the Company nor the
Material Subsidiaries is in default or breach of any Environmental Permit which
would have a Material Adverse Effect, and no proceeding is pending or, to the
knowledge of the Company or the Material Subsidiaries, threatened, to revoke or
limit any Environmental Permit;

        (iii)

neither the Company nor the Material Subsidiaries has used, except in compliance
with all Environmental Laws and Environmental Permits, and other than as may be
incidental to mineral resource exploration, development, mining, recovery,
processing or milling, any property or facility which it owns or leases or
previously owned or leased, to generate, manufacture, process, distribute, use,
treat, store, dispose of, transport or handle any Hazardous Substance;

        (iv)

neither the Company nor the Material Subsidiaries (including, if applicable, any
predecessor companies) has received any notice of, or been prosecuted for an
offence alleging, non-compliance with any Environmental Law that would have a
Material Adverse Effect, and neither the Company nor the Material Subsidiaries
(including, if applicable, any predecessor companies) has settled any allegation
of non-compliance that would have a Material Adverse Effect short of
prosecution. There are no orders or directions relating to environmental matters
requiring any material work, repairs, construction or capital expenditures to be
made with respect to any of the assets of the Company or the Material
Subsidiaries, nor has the Company or the Material Subsidiaries received notice
of any of the same; and (v) neither the Company nor the Material Subsidiaries
has received any notice wherein it is alleged or stated that the Company or the
Material Subsidiaries is potentially responsible for a federal, provincial,
state, municipal or local clean-up site or corrective action under any
Environmental Laws. Neither the Company nor the Material Subsidiaries has
received any request for information in connection with any federal, state,
municipal or local inquiries as to disposal sites.


--------------------------------------------------------------------------------

- 29 -

  (ccc)

Finder’s Fee’s. Neither the Company nor any of the Material Subsidiaries has
incurred any liability for any finder’s fees, brokerage commissions or similar
payments in connection with the transactions herein contemplated, except as may
otherwise exist with respect to the Underwriters pursuant to this Agreement.

        (ddd)

Broker/Dealer Relationships. Neither the Company nor any of the Material
Subsidiaries or any related entities (i) is required to register as a “broker”
or “dealer” in accordance with the provisions of the Exchange Act or (ii)
directly or indirectly through one or more intermediaries, controls or is a
“person associated with a member” or “associated person of a member” (within the
meaning set forth in the FINRA Manual).

        (eee)

Dividend Restrictions. Except as may be restricted by Applicable Law, and except
for solvency restrictions applicable to Uranerz Energy Corporation contained in
the instruments evidencing the indebtedness owed by Uranerz Energy Corporation
to the State of Wyoming, no Material Subsidiary is prohibited or restricted,
directly or indirectly, from paying dividends to the Company, or from making any
other distribution with respect to such Material Subsidiaries’ equity securities
or from repaying to the Company or any other Material Subsidiaries any amounts
that may from time to time become due under any loans or advances to such
Material Subsidiaries from the Company or from transferring any property or
assets to the Company or to any other Material Subsidiaries.

        (fff)

No Improper Practices. (i) Neither the Company nor, to the Company’s knowledge,
the Material Subsidiaries, nor to the Company’s knowledge, any of their
respective directors or officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of Applicable Law) or made any
contribution or other payment to any official of, or candidate for, any federal,
state, provincial, municipal, or foreign office or other person charged with
similar public or quasi-public duty in violation of any Applicable Law or of the
character required to be disclosed in the Registration Statement or included or
incorporated by reference in the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus and the Prospectuses; (ii)
no relationship, direct or indirect, exists between or among the Company or, to
the Company’s knowledge, any Material Subsidiary or any affiliate of any of
them, on the one hand, and the directors, officers and shareholders of the
Company or, to the Company’s knowledge, any Material Subsidiary, on the other
hand, that is required by the Securities Act or Canadian Securities Laws to be
described in the Registration Statement or included or incorporated by reference
in the Preliminary Prospectuses, the Preliminary Prospectus Supplements, the
Time of Sale Prospectus and the Prospectuses that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Material Subsidiary or any affiliate of them, on the one hand, and the
directors, officers, or shareholders of the Company or, to the Company’s
knowledge, any Material Subsidiary, on the other hand, that is required by the
rules of FINRA (or Canadian equivalent thereof) to be described in the
Registration Statement or included or incorporated by reference in the
Preliminary Prospectuses, the Preliminary Prospectus Supplements, the Time of
Sale Prospectus and the Prospectuses that is not so described; (iv) except as
described in the Prospectuses, there are no material outstanding loans or
advances or material guarantees of indebtedness by the Company or, to the
Company’s knowledge, any Material Subsidiary to or for the benefit of any of
their respective officers or directors or any of the members of the families of
any of them; and (v) the Company has not offered, or caused any placement agent
to offer, Common Shares or to make any payment of funds to any person with the
intent to influence unlawfully (A) a customer or supplier of the Company or any
Material Subsidiary to alter the customer’s or supplier’s level or type of
business with the Company or any Material Subsidiary or (B) a trade journalist
or publication to write or publish favorable information about the Company or
any Material Subsidiary or any of their respective products or services, and,
(vi) neither the Company nor any Material Subsidiary nor, to the Company’s
knowledge, any director, officer, employee or agent of the Company or any
Material Subsidiary has made any payment of funds of the Company or any Material
Subsidiary or received or retained any funds in violation of any Applicable Law
(including, without limitation, the Foreign Corrupt Practices Act of 1977 and
the Corruption of Foreign Public Officials Act (Canada)),


--------------------------------------------------------------------------------

- 30 -

  (ggg)

Operations. The operations of the Company and the Material Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada), the Corruption of Foreign Public Officials
Act (Canada) and applicable rules and regulations thereunder, and the money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar applicable rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority
(collectively, the “Money Laundering Laws”); and no action, suit or proceeding
by or before any court or Governmental Authority involving the Company or any of
the Material Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

        (hhh)

Sanctions. (i) The Company represents that, neither the Company nor any of the
Material Subsidiaries (collectively, the “Entity”) nor, to the Company’s
knowledge, any director, officer, employee, agent, affiliate or representative
of the Company, is a government, individual, or entity (in this paragraph (nnn),
“Member”) that is, or is owned or controlled by a Member that is:


--------------------------------------------------------------------------------

- 31 -

  (A)

the subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, the Office of the
Superintendent of Financial Institutions (Canada), or pursuant to the Special
Economic Measures Act (Canada) or other relevant sanctions authority or
Applicable Law (collectively, “Sanctions”), nor

        (B)

located, organized or resident in a country or territory that is the subject of
Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Russia, Sudan, Syria, Ukraine and Zimbabwe).


  (ii)

The Company represents and covenants that it will not, directly or indirectly,
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Member:


  (A)

to fund or facilitate any activities or business of or with any Member or in any
country or territory that, at the time of such funding or facilitation, is the
subject of Sanctions; or

        (B)

in any other manner that will result in a violation of Sanctions by any Member
(including any Member participating in the offering, whether as underwriter,
advisor, investor or otherwise).


  (iii)

The Company represents and covenants that, except as detailed in the
Registration Statement or included or incorporated by reference in the
Preliminary Prospectuses, the Preliminary Prospectus Supplements, the Time of
Sale Prospectus and the Prospectuses, for the past 5 years, it has not knowingly
engaged in, is not now knowingly engaged in, and will not engage in, any
dealings or transactions with any Member, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.


  (iii)

Certification of Disclosure. There has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any applicable provisions of the
Sarbanes-Oxley Act, National Instrument 52-109 (Certification of Disclosure in
Issuers’ Annual and Interim Filings) (“NI 52-109”) and the rules and regulations
promulgated thereunder. Each of the principal executive officer and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company as applicable) and each certifying officer of the Company (or each
former certifying officer of the Company and each former certifying officer of
the Company as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it or furnished by it to
the SEC and as required to be made and filed by NI 52-109. For purposes of the
preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act
and “certifying officer” shall have the meanings given to such term in NI
52-109.


--------------------------------------------------------------------------------

- 32 -

  (jjj)

Filings. Since January 1, 2014, the Company has filed all documents or
information required to be filed by it under Canadian Securities Laws, U.S.
Securities Laws, and the rules, regulations and policies of the Exchanges,
except where the failure to file such documents or information will not have a
Material Adverse Effect, either individually or in the aggregate; all material
change reports, annual information forms, financial statements, management proxy
circulars and other documents filed by or on behalf of the Company with the
Exchanges, the SEC and the Canadian Commissions, as of its date, did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and did
not contain a misrepresentation at the time at which it was filed; the Company
has not filed any confidential material change report or any document requesting
confidential treatment with any Governmental Authority that at the date hereof
remains confidential.

        (kkk)

Exchange Registration. The Common Shares are registered pursuant to Section
12(b) of the Exchange Act and are accepted for trading on the NYSE under the
symbol “UUUU” and the TSX under the symbol “EFR,” and the Company has taken no
action designed to terminate the registration of the Common Shares under the
Exchange Act or delisting the Common Shares from either of the Exchanges, nor,
except as disclosed in the Registration Statement or included or incorporated by
reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses, has the Company
received any notification that the SEC, the Canadian Commissions or either of
the Exchanges is contemplating terminating such registration or listing. Except
as disclosed in the Registration Statement or included or incorporated by
reference in the Preliminary Prospectuses, the Preliminary Prospectus
Supplements, the Time of Sale Prospectus and the Prospectuses, the Company has
complied in all material respects with the applicable requirements of the
Exchanges for maintenance of inclusion of the Common Shares thereon. The Company
has obtained all necessary consents, approvals, authorizations or orders of, or
filing, notification or registration with, the Exchanges, the SEC and the
Canadian Commissions, where applicable, required for the listing and trading of
the Unit Shares, the Warrant Shares, the Additional Units and the Additional
Warrant Shares, subject only to satisfying their standard listing and
maintenance requirements. The Company has no reason to believe that it will not
in the foreseeable future continue to be in compliance with all such listing and
maintenance requirements of each Exchange.


--------------------------------------------------------------------------------

- 33 -

  (lll)

Passive Foreign Investment Company. The Company believes that it was not a
Passive Foreign Investment Company (“PFIC”) within the meaning of Section 1297
of the Code, during the prior tax year ended on December 31, 2015, and based on
current business plans and financial expectations, the Company expects that it
will not be a PFIC for the current tax year and expects that it will not be a
PFIC for the foreseeable future.

In this Agreement, a reference to “knowledge” of the Company, means the
knowledge of the directors or officers of the Company or any officer who may be
responsible for the subject matter at issue, in each case, after reasonable
inquiry.

Any certificate signed by any officer on behalf of the Company or any of the
Material Subsidiaries and delivered to the Underwriters or counsel for the
Underwriters in connection with the offering of the Units shall be deemed to be
a representation and warranty by the Company or Material Subsidiaries, as the
case may be, as to matters covered thereby, to each Underwriter.

The Company acknowledges that the Underwriters and, for purposes of the opinions
to be delivered pursuant to Section 7 hereof, counsel to the Company and counsel
to the Underwriters will rely upon the accuracy and truthfulness of the
foregoing representations and hereby consents to such reliance.

Section 4 Certain Covenants of the Company.

The Company further covenants and agrees with each Underwriter and CF US as
follows:

  (a)

Delivery of Registration Statement, Time of Sale Prospectus and Prospectuses. To
the extent not available on EDGAR as it relates to the Registration Statement,
the Time of Sale Prospectus, the U.S. Prospectus and any supplements and
amendments thereto, the Company shall furnish and deliver to the Underwriters,
in such cities as the Underwriters may reasonably and lawfully request without
charge, as soon as practicable after the Registration Statement becomes
effective (as to the U.S. Prospectus) or after the filing thereof (as to the
Canadian Prospectus), and during the period mentioned in Section 4(e) or Section
4(f) below, as many commercial copies, or originally signed versions, of the
Time of Sale Prospectus, the Canadian Prospectus, the U.S. Prospectus and any
supplements and amendments thereto or to the Registration Statement as the
Co-Lead Underwriters on behalf of the Underwriters may reasonably request for
the purposes contemplated by the Securities Act and the Canadian Securities
Laws. As used herein, the term “Prospectus Delivery Period” means such period of
time after the first date of the public offering of the Units and ending on the
completion of the distribution of the offering of the Units, during which time a
preliminary prospectus, preliminary prospectus supplement or a prospectus
relating to the Units is required by applicable Canadian Securities Laws or U.S.
Securities Laws to be delivered (or required to be delivered but for Rule 172
under the Securities Act) in connection with sales of the Units by any
Underwriter or dealer.


--------------------------------------------------------------------------------

- 34 -

  (b)

Co-Lead Underwriters’ Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Registration Statement, the Time of Sale
Prospectus, the Canadian Prospectus or the U.S. Prospectus (including any
amendment or supplement through incorporation by reference of any document), the
Company shall furnish to the Co-Lead Underwriters for review, a reasonable
amount of time prior to the proposed time of filing or use thereof, a copy of
each such proposed amendment or supplement, and the Company shall not file or
use any such proposed amendment or supplement without the Co-Lead Underwriters’
consent which shall not be unreasonably delayed, conditioned or withheld.

        (c)

Free Writing Prospectuses. The Company shall furnish to the Co-Lead Underwriters
for review, a reasonable amount of time prior to the proposed time of filing or
use thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Co-Lead
Underwriters’ consent which shall not be unreasonably delayed, conditioned or
withheld. The Company shall furnish to each Underwriter, without charge, as many
copies of any free writing prospectus prepared by or on behalf of, or used by,
the Company as such Underwriter may reasonably request. If during the Prospectus
Delivery Period there occurred or occurs an event or development as a result of
which any free writing prospectus prepared by or on behalf of, used by, or
referred to by the Company conflicted or would conflict with the information
contained in the Registration Statement or included or would include an untrue
statement of a material fact or, omitted or would omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances prevailing at that subsequent time, not misleading, the Company
shall promptly amend or supplement such free writing prospectus to eliminate or
correct such conflict or so that the statements in such free writing prospectus
as so amended or supplemented will not include an untrue statement of a material
fact or, omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances prevailing at such subsequent time,
not misleading, as the case may be; provided, however, that prior to amending or
supplementing any such free writing prospectus, the Company shall furnish to the
Co-Lead Underwriters for review, a reasonable amount of time prior to the
proposed time of filing or use thereof, a copy of such proposed amended or
supplemented free writing prospectus and the Company shall not file, use or
refer to any such amended or supplemented free writing prospectus without the
Co-Lead Underwriters’ consent which shall not be unreasonably delayed
conditioned or withheld.


--------------------------------------------------------------------------------

- 35 -

  (d)

Filing of Underwriter Free Writing Prospectuses. The Company shall not take any
action that would result in an Underwriter or the Company being required to file
with the SEC pursuant to Rule 433(d) under the Securities Act a free writing
prospectus prepared by or on behalf of the Underwriter that the Underwriter
otherwise would not have been required to file thereunder.

        (e)

Amendments and Supplements to Time of Sale Prospectus. If any time prior to the
Closing Date any event shall occur or condition shall exist as a result of which
the Time of Sale Prospectus, as amended or supplemented, would include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances when delivered
to a prospective purchaser, not misleading, or if, in the reasonable opinion of
counsel for the Company or Underwriters, it is necessary to amend or supplement
the Time of Sale Prospectus to comply with Applicable Law, including the
Securities Act, the Company shall (subject to Section 4(b) and Section 4(c))
forthwith prepare, file with the SEC and furnish, at its own expense, to the
Underwriters and to any dealer upon request, either amendments or supplements to
the Time of Sale Prospectus so that the statements in the Time of Sale
Prospectus as so amended or supplemented will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances when delivered to a
prospective purchaser, not misleading, or so that the Time of Sale Prospectus,
as amended or supplemented, will comply with Applicable Law including the
Securities Act and the Canadian Securities Laws.

        (f)

Securities Act Compliance. The Company will prepare the Canadian Prospectus
Supplement and the U.S. Prospectus Supplement in a form approved by the Co-Lead
Underwriters and (i) has filed the U.S. Preliminary Prospectus Supplement and
the Canadian Preliminary Prospectus Supplement, each on March 8, 2016, (ii) will
file the Canadian Prospectus Supplement with the Principal Regulator in
accordance with the Shelf Procedures as soon as practicably possible, and in any
event, not later than 4:00 p.m. on March 10, 2016, and (iii) will file the U.S.
Prospectus Supplement with the SEC not later than the SEC’s close of business on
the first business day following the day on which the filing of the Canadian
Prospectus Supplement is made with the Principal Regulator. After the date of
this Agreement, the Company shall promptly advise the Co-Lead Underwriters in
writing (i) of the receipt of any comments of, or requests for additional or
supplemental information or other communication from, any Canadian Commission or
the SEC with respect to the Canadian Prospectus or the Registration Statement,
(ii) of any request by any Canadian Commission to amend or supplement the
Canadian Prospectus or for additional information or of any request by the SEC
to amend the Registration Statement or to amend or supplement the U.S.
Prospectus or for additional information, (iii) of the time and date of any
filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to the Preliminary Prospectuses, the Preliminary
Prospectus Supplements, the Time of Sale Prospectus, any free writing prospectus
or the Prospectuses, (iv) of the time and date that any post-effective amendment
to the Registration Statement becomes effective, (v) of the issuance by the SEC
or any Canadian Commission, as applicable, of any stop order suspending the
effectiveness of the Registration Statement, the U.S. Prospectus or the Canadian
Prospectus or any post-effective amendment thereto or any order directed at any
document incorporated by reference in the Registration Statement, the U.S.
Prospectus or the Canadian Prospectus or any amendment or supplement thereto or
any order preventing or suspending the use of the Preliminary Prospectus, the
Preliminary Prospectus Supplements, the Time of Sale Prospectus, any free
writing prospectus, any marketing materials, the U.S. Prospectus or the Canadian
Prospectus or any amendment or supplement thereto or any post-effective
amendment to the Registration Statement, or the suspension of the qualification
of the Units for sale in any jurisdiction, or of any proceedings to remove,
suspend or terminate from listing or quotation the Common Shares and the Units
from the TSX or NYSE, or of the threatening or initiation of any proceedings for
any of such purposes, and (vi) of the issuance by any Governmental Authority of
any order having the effect of ceasing or suspending the distribution of the
Units, or of the institution or, to the knowledge of the Company, threatening of
any proceedings for any such purpose. If the SEC or any Canadian Commission
shall enter any such stop order at any time, the Company will use best efforts
to obtain the lifting of such order at the earliest possible moment.


--------------------------------------------------------------------------------

- 36 -

  (g)

Amendments and Supplements to the Prospectuses and Other Securities Act Matters.
The Company will comply with the U.S. Securities Laws and the Canadian
Securities Laws so as to permit the completion of the distribution of the Units
during the Prospectus Delivery Period as contemplated in this Agreement and the
Prospectuses. If any event shall occur or condition exist as a result of which
it is necessary to amend or supplement the Prospectuses so that the Prospectuses
do not include a misrepresentation or an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances when the U.S. Prospectus or the Canadian
Prospectus is delivered to a purchaser, not misleading, or if during the
Prospectus Delivery Period in the reasonable opinion of the Company, Co-Lead
Underwriters or counsel for the Company or Underwriters it is otherwise
necessary to amend or supplement the Prospectuses to comply with U.S. Securities
Laws or Canadian Securities Laws, the Company agrees (subject to Section 4(b)
and Section 4(c)) to promptly prepare, file with the SEC and the Canadian
Commissions and furnish at its own expense to the Underwriters and to dealers,
amendments or supplements to the Prospectuses so that the statements in the
Prospectuses as so amended or supplemented will not include a misrepresentation
or an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the U.S. Prospectus or the Canadian Prospectus is delivered
to a purchaser, not be misleading or so that the Prospectuses, as amended or
supplemented, will comply with the U.S. Securities Laws and the Canadian
Securities Laws, as applicable. Neither the Co-Lead Underwriters’s consent to,
nor delivery of, any such amendment or supplement shall constitute a waiver of
any of the Company’s obligations under Section 4(b) or Section 4(c).


--------------------------------------------------------------------------------

- 37 -

  (h)

Lock-Up Agreements. The Company shall use its commercially reasonable efforts to
cause each of the Company’s directors and officers and each of the other persons
listed on Exhibit “A” to execute and deliver to the Co-Lead Underwriters a
lock-up agreement in the form of Exhibit “B” hereto on or before the Closing
Date.

        (i)

Stock Exchange Listing. The Company shall use its commercially reasonable best
efforts to ensure that the Unit Shares, Warrant Shares, Additional Unit Shares
and Additional Warrant Shares are conditionally approved for listing and for
trading on the TSX and approved for listing on NYSE subject in the case of the
TSX to satisfaction by the Company of the conditions imposed by the TSX.

        (j)

Blue Sky Compliance. The Company shall cooperate with the Co-Lead Underwriters
and counsel for the Underwriters to qualify or register the Units for sale under
(or obtain exemptions from the application of) U.S. Securities Laws, Canadian
Securities Laws, or other foreign laws of jurisdictions designated by the
Co-Lead Underwriters, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Units. The Company shall not be required to qualify as a
foreign corporation or to take any action that would subject it to general
service of process in any jurisdiction in which it is not presently qualified or
where it would be subject to taxation as a foreign corporation (except service
of process with respect to the offering and sale of the Units). The Company will
advise the Co-Lead Underwriters promptly of the suspension of the qualification
or registration of (or any exemption relating to) the Units for offering, sale
or trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

        (k)

Use of Proceeds. The Company shall apply the net proceeds from the sale of the
Units and the Additional Units sold by it in the manner described under the
caption “Use of Proceeds” in the Time of Sale Prospectus.

        (l)

Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Units.


--------------------------------------------------------------------------------

- 38 -

  (m)

Registration Statement on Form S-3. As soon as practicable, but in any event, no
later than April 15, 2016, the Company will file a registration statement on
Form S-3 to permit the registration of Warrant Shares and Additional Warrant
Shares upon the exercise of Warrants and Additional Warrants, as applicable,
under the Securities Act.

        (n)

Earnings Statement. As soon as practicable, but in any event no later than 18
months after the date of this Agreement, the Company will make generally
available to its security holders and to the Co-Lead Underwriters an earnings
statement (which need not be audited) covering a period of at least 12 months
beginning with the first fiscal quarter of the Company commencing after the date
of this Agreement which shall satisfy the provisions of Section 11(a) of the
Securities Act and the rules and regulations of the SEC thereunder.

        (o)

Periodic Reporting Obligations. During the period when the U.S. Prospectus is
required to be delivered under the Securities Act, the Company shall file, on a
timely basis, with the SEC and NYSE all reports and documents required to be
filed under the Exchange Act.

        (p)

Agreement Not to Issue, Offer or Sell Additional Shares. During the period
commencing on and including the date hereof and ending on and including the 90th
day following the Closing Date (as the same may be extended as described below,
the “Lock-up Period”), the Company will not, without the prior written consent
of the Co-Lead Underwriters (which consent will not be unreasonably withheld),
(i) issue, offer, sell (including, without limitation, any short sale), contract
or agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of or transfer, directly or indirectly, or
establish or increase a “put equivalent position” or liquidate or decrease a
“call equivalent position” within the meaning of Section 16 of the Exchange Act
and the rules and regulations of the SEC promulgated thereunder, with respect
to, any Common Shares, or any securities convertible into or exchangeable or
exercisable for, or warrants or other rights to purchase, the foregoing, (ii)
other than (a) a registration statement on Form S-3 for the purpose of
registering the exercise of the Warrants and the Additional Warrants or to
effect a shelf-registration, or (b) a registration Form on S-8 subject to the
restrictions set forth below, file or cause to become effective a registration
statement under the Securities Act, or to file a prospectus under the Canadian
Securities Laws, relating to the offer and sale of any Common Shares or
securities convertible into or exercisable or exchangeable for Common Shares or
other rights to purchase Common Shares or any other securities of the Company
that are substantially similar to Common Shares, or any securities convertible
into or exchangeable or exercisable for, or any warrants or other rights to
purchase, the foregoing, (iii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of Common Shares or any other securities of the Company that are
substantially similar to Common Shares, or any securities convertible into or
exchangeable or exercisable for, or any warrants or other rights to purchase,
the foregoing, whether any such transaction is to be settled by delivery of
Common Shares or such other securities, in cash or otherwise or (iv) publicly
announce an intention to effect any transaction specified in clause (i), (ii) or
(iii), except, in each case, for (A) the registration of the offer and sale of
the Units under the Securities Act, the filing of each Applicable Prospectus
under the Canadian Securities Laws relating to the sale of the Units and the
sales of the Units to the Underwriters pursuant to this Agreement, (B) issuances
of Common Shares upon the exercise of options or restricted stock units issued
under the Company’s equity compensation plans, (C) the issuance of stock options
or restricted stock units and the issuance of Common Shares pursuant to the
Company’s equity compensation plans, (D) the issuance of Common Shares pursuant
to the exercise of warrants outstanding as of the date hereof, or (E) the
issuance of Common Shares in connection with arm’s length acquisitions, mergers,
consolidations or amalgamations with any company or companies (including, but
not limited to, in connection with the acquisitions contemplated in the
Prospectuses).


--------------------------------------------------------------------------------

- 39 -

  (q)

Investment Limitation. The Company shall not invest or otherwise use the
proceeds received by the Company from its sale of the Units and Additional Units
in such a manner as would require the Company or any of its Material
Subsidiaries to register as an investment company under the Investment Company
Act.

        (r)

No Stabilization or Manipulation; Compliance with Regulation M. The Company will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Common Shares or any other reference security, whether to
facilitate the sale or resale of the Units or otherwise, and the Company will,
and shall cause each of its affiliates to, comply with all applicable provisions
of Regulation M. If the limitations of Rule 102 of Regulation M (“Rule 102”) do
not apply with respect to the Units or any other reference security pursuant to
any exception set forth in Section (d) of Rule 102, then promptly upon notice
from the Co-Lead Underwriters (or, if later, at the time stated in the notice),
the Company will, and shall cause each of its affiliates to, comply with Rule
102 as though such exception were not available but the other provisions of Rule
102 (as interpreted by the SEC) did apply.

        (s)

Press Releases/Announcements. Prior to the Closing Date, the Company shall not,
without the Co-Lead Underwriter’s prior written consent, which shall not be
unreasonably delayed, conditioned or withheld, issue any press releases or other
communications directly or indirectly and shall not hold any press conferences
with respect to the Company or any Material Subsidiaries, the financial
condition, results of operations, business, properties, assets, or liabilities
of the Company or any Material Subsidiaries, or with respect to the offering of
the Units. Notwithstanding the foregoing, nothing contained in this subsection
shall prevent the Company from issuing a press release forthwith in the event
that the Company’s counsel advises that it is necessary in order to comply with
Applicable Law or the rules or requirements of the TSX or NYSE, or from issuing
a press release or holding an analyst call in the normal course in connection
with the release of financial results.


--------------------------------------------------------------------------------

- 40 -

The Co-Lead Underwriters, on behalf of the Underwriters, may, in its sole
discretion, waive in writing the performance by the Company of any one or more
of the foregoing covenants or extend the time for their performance.

Section 5 Payment of Expenses.

Whether or not the purchase and sale of the Units pursuant to this Agreement is
completed, the Company will pay all costs, expenses, fees and taxes incurred in
connection with the purchase, sale and delivery of the Units and the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including without limitation, the following:

  (a)

the preparation and filing of the Registration Statement (including the
Financial Statements, exhibits, schedules, consents and certificates of
experts), the Form F-X, the Time of Sale Prospectus, the Prospectuses, each free
writing prospectus prepared by or on behalf of, used by, or referred to by the
Company and the Preliminary Prospectuses and Preliminary Prospectus Supplements
and any amendments or supplements thereto, including the printing and furnishing
of copies of each thereof to the Underwriters and to dealers (including costs of
mailing and shipment);

        (b)

the registration, issue, sale and delivery of the Units, including any stock or
transfer taxes and stamp or similar duties payable upon the sale, issuance or
delivery of the Units to the Underwriters;

        (c)

the producing, word processing and/or printing of this Agreement, any agreement
among Underwriters, any dealer agreements, any powers of attorney and any
closing documents (including compilations thereof) and the reproduction and/or
printing and furnishing of copies of each thereof to the Underwriters and to
dealers (including costs of mailing and shipment);

        (d)

all filing fees, attorneys’ fees and expenses incurred by the Company in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Units for offer and
sale under the U.S. Securities Laws or Canadian Securities Laws or any other
foreign laws, and, if reasonably requested by the Co-Lead Underwriters,
preparing, printing and furnishing copies of any blue sky surveys or legal
investment surveys to the Underwriters and to dealers, or other memorandum and
any supplements thereto, advising the Underwriters of such qualifications,
registrations and exemptions;


--------------------------------------------------------------------------------

- 41 -

  (e)

all fees and expenses of the Company’s counsel, independent public or certified
public accountants and other advisors of the Company;

        (f)

the reasonable legal fees and filing fees and other disbursements of Canadian
and U.S. counsel for the Underwriters;

        (g)

the fees and expenses associated with the listing of the Unit Shares, Warrant
Shares, Additional Units and Additional Warrant Shares;

        (h)

any filing for review of the public offering of the Units by FINRA;

        (i)

the fees and disbursements of any transfer agent or registrar for the Units;

        (j)

the reasonable costs and expenses of the Underwriters relating to presentations
or meetings undertaken in connection with the marketing of the offering and sale
of the Units to prospective investors and the Underwriters’ sales forces
(including reasonable travel and related expenses);

        (k)

the costs and expenses of qualifying the Unit Shares, the Warrant Shares, the
Additional Unit Shares and the Additional Warrant Shares for inclusion in the
book-entry settlement systems of DTC and CDS; and

        (l)

the performance of the Company’s other obligations hereunder,

including Canadian federal goods and services tax and provincial sales tax
eligible in respect of any of the foregoing. All such expenses incurred by or on
behalf of the Underwriters shall be payable by the Company within 30 days of the
receipt of an invoice in respect thereof. Notwithstanding the foregoing, the
fees and expenses payable by the Company to the Underwriters pursuant to
subparagraph (f) above shall not exceed US$100,000. Except as provided in this
Section 5, the Underwriters shall pay their own expenses, including the fees and
disbursements of their counsel, transfer taxes on resale of any Units by them,
and any advertising expenses in connection with any offers of Units that they
may make following the Closing Date.

Section 6 Conditions to the Obligations of the Underwriters.

The obligations of the Underwriters to purchase and pay for the Firm Units, and
if applicable, the Additional Units, as provided herein on the Closing Date
shall be subject to the accuracy of the representations and warranties on the
part of the Company set forth in Section 3 as of the date hereof and as of the
Closing Date, to the timely performance by the Company of its covenants and
other obligations of the Company hereunder, and to each of the following
additional conditions precedent:

  (a)

Opinion and 10b-5 Statement of United States Counsel for the Company. On the
Closing Date, the Underwriters and CF US shall have received an opinion and Rule
10b-5 negative assurance statement of Dorsey & Whitney LLP, and with regard to
any United States subsidiary opinions from such counsel as the Company may
designate, addressed to the Underwriters and CF US, and dated the Closing Date,
in the form and substance as may be reasonably satisfactory to counsel for the
Underwriters.


--------------------------------------------------------------------------------

- 42 -

  (b)

Canadian Securities Law Opinion. The Underwriters and CF US receiving a
favourable legal opinion of Borden, Ladner & Gervais LLP, Canadian counsel to
the Company, addressed to the Underwriters, CF US and counsel to the
Underwriters, dated as of the Closing Date, as to the qualification of the Units
for sale to the public and as to other matters governed by the laws of the
Qualifying Jurisdictions, provided that Borden, Ladner & Gervais LLP shall be
entitled to rely exclusively upon the opinions of local counsel as to matters
governed by the laws of any Qualifying Jurisdictions in which it is not
qualified to practice, in each case in a form acceptable in all reasonable
respects to counsel to the Underwriters.

        (c)

Accountants’ Comfort Letters. The Co-Lead Underwriters and CF US shall have
received from KPMG LLP, independent public or certified public accountants for
the Company, (i) letters dated, respectively, the date of the Prospectus
Supplements, and addressed to the Underwriters and CF US and the board of
directors of the Company, in form and substance reasonably satisfactory to the
Co-Lead Underwriters, containing statements and information of the type
ordinarily included in accountant’s “comfort letters” to underwriters which
letters shall cover with respect to the Financial Statements, including without
limitation, certain financial and accounting disclosures contained or
incorporated by reference in the Registration Statement, the Preliminary
Prospectuses, the Preliminary Prospectus Supplements, the Prospectuses and the
Prospectus Supplements, and (ii) confirming that they are independent public,
certified public or chartered accountants as required by the Securities Act.

        (d)

Bring-down Comfort Letters. On the Closing Date, the Co-Lead Underwriters and CF
US shall have received from KPMG LLP, independent public or certified public
accountants for the Company, a letter dated such date, and addressed to the
Underwriters and the board of directors of the Company, in form and substance
reasonably satisfactory to the Co-Lead Underwriters, to the effect that they
reaffirm the statements made in the letters furnished by them pursuant to
Section 6(c), except that the specified date referred to therein for the
carrying out of procedures shall be no more than two (2) business days prior to
the Closing Date.

        (e)

Company Compliance with Prospectus and Registration Requirements; No Stop Order.
For the period from and after effectiveness of this Agreement and prior to the
Closing Date:


  (i)

the U.S. Prospectus shall have been filed with the SEC in the manner and within
the time period required by the Securities Act, and the Canadian Prospectus
shall have been filed with the Canadian Commissions in each of the Qualifying
Jurisdictions and in accordance with the Canadian Securities Laws, and a receipt
obtained therefor;


--------------------------------------------------------------------------------

- 43 -

  (ii)

no stop order suspending the effectiveness of the Registration Statement, or any
post-effective amendment to the Registration Statement, shall be in effect and
no proceedings for such purpose shall have been instituted or threatened by the
SEC;

        (iii)

no order preventing or suspending the use of the Canadian Prospectus shall have
been issued and no proceeding for that purpose shall have been initiated or
threatened by any Canadian Commission or other securities regulatory authority
in Canada;

        (iv)

no order, ruling, determination having the effect of suspending the issuance,
sale, exercise or conversion or ceasing the trading of the Common Shares or
securities convertible into Common Shares, or any other securities of the
Company shall have been issued by any Governmental Authority in Canada or the
United States and no proceedings for that purpose shall have been instituted or
shall be pending or, to the knowledge of the Company, shall be contemplated or
threatened by any such court, securities regulatory authority or stock exchange;

        (v)

the Canadian Prospectus Supplement shall have been filed with the Canadian
Commissions in each of the Qualifying Jurisdictions in accordance with the Shelf
Procedures and a U.S. Prospectus Supplement shall have been filed with the SEC;

        (vi)

the Registration Statement and all amendments thereto shall not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;
and (a) neither the Prospectuses nor any amendment or supplement thereto, shall
include a misrepresentation or an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading, (b) no
Time of Sale Prospectus, and no amendment or supplement thereto, shall include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading and (c) none of the free
writing prospectuses, if any, shall include an untrue statement of a material
fact or, omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading; and

        (vii)

all requests for additional information on the part of the SEC or any Canadian
Commission shall have been complied with.


--------------------------------------------------------------------------------

- 44 -

  (f)

No Material Adverse Effect. For the period from the date of this Agreement and
to and including the Closing Date, in the judgment of the Co-Lead Underwriters,
there shall not have occurred any Material Adverse Effect.

        (g)

Officers’ Certificate. On the Closing Date, the Underwriters and CF US shall
have received a written certificate, addressed to the Underwriters and CF US,
executed by the President and Chief Executive Officer of the Company and the
Chief Financial Officer of the Company, in each case, in such capacity and not
in his personal capacity, dated as of the Closing Date, to the effect that the
conditions set forth in Section 6(e) have been met, and further to the effect
that:


  (i)

the representations, warranties and covenants of the Company set forth in
Section 3 of this Agreement are true and correct in all material respects with
the same force and effect as though expressly made on and as of such Closing
Date, except that any representations and warranties qualified by materiality or
“Material Adverse Effect” shall be true and correct in all respects;

        (ii)

as at the Closing Date, no order, ruling or determination having the effect of
ceasing or suspending trading in the Common Shares or any securities convertible
into Common Shares has been issued and no proceedings for such purpose are
pending or, to the best of the knowledge, information and belief of the person
signing such certificate, are contemplated or threatened; and

        (iii)

the Company has complied with all the agreements hereunder and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date.


  (h)

Certificates of the Company. The Underwriters having received certificates dated
the Closing Date, addressed to the Underwriters and CF US, signed by the General
Counsel and Corporate Secretary of the Company, in such capacity and not
personally, in form and content satisfactory to the Underwriters, acting
reasonably, with respect to:


  (i)

the constating documents and by-laws of the Company;

        (ii)

the resolutions of the directors of the Company relevant to the distribution of
the Units in each of the Qualifying Jurisdictions and in the United States,
allotment, issue (or reservation for issue) and sale of the Units, the
authorization of this Agreement, and the other agreements and transactions
contemplated by this Agreement; and

        (iii)

the incumbency and signatures of signing officers of the Company.


  (i)

Good Standing. The Co-Lead Underwriters shall have received on and as of the day
prior to the Closing Date, satisfactory evidence of the good standing of the
Company and its Material Subsidiaries in their respective jurisdictions of
organization, in each case in writing or any standard form of telecommunication
from the appropriate Governmental Authorities of such jurisdictions.


--------------------------------------------------------------------------------

- 45 -

  (j)

Company’s Agent for Service. Prior to the Closing Date, the Company shall have
furnished to the Co-Lead Underwriters satisfactory evidence of its due and valid
authorization of Energy Fuels Resources (USA) Inc. as its agent to receive
service of process in the United States pursuant to Section 20 hereof, and
satisfactory evidence from David Frydenlund accepting its appointment as such
agent.

        (k)

Listing. The Unit Shares, Warrant Shares, Additional Unit Shares and Additional
Warrant Shares shall have been approved for listing on the TSX and the NYSE,
subject, in the case of the TSX, to the fulfillment of the usual post-closing
requirements and, in the case of the NYSE, only to notice of issuance at or
prior to the Closing Date.

        (l)

Warrant Indenture. The Warrant Indenture shall have been executed and delivered
by the Company and CST Trust Company in form and substance satisfactory to the
Co-Lead Underwriters and their counsel, acting reasonably.

        (m)

Lock-Up Agreements from Directors and Officers of the Company. On or prior to
the Closing Date, the Company shall have furnished to the Co-Lead Underwriters
an agreement in the form of Exhibit “B” hereto from each of the persons listed
on Exhibit “A” hereto, and such agreement shall be in full force and effect on
the Closing Date.

        (n)

Certificate of Transfer Agent. The Company having delivered to the Underwriters
on the Closing Date, as the case may be, a certificate of CST Trust Company,
Inc. as registrar and transfer agent of the Common Shares, which certifies the
number of Common Shares issued and outstanding on the date prior to the Closing
Date.

        (o)

No Termination. The Underwriters shall not have previously terminated their
obligations pursuant to Section 8 of this Agreement.

        (p)

Additional Documents. On or before the Closing Date, the Co-Lead Underwriters
and counsel for the Underwriters shall have received such information and other
customary Closing documents as they may reasonably request for the purposes of
enabling them to pass upon the issuance and sale of the Units as contemplated
herein, or in order to evidence the accuracy of any of the representations and
warranties, or the satisfaction of any of the conditions or agreements, herein
contained; and all proceedings taken by the Company in connection with the
issuance and sale of the Units as contemplated herein and in connection with the
other transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Co-Lead Underwriters and counsel for
the Underwriters.


--------------------------------------------------------------------------------

- 46 -

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Co-Lead
Underwriters by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Section 5, Section 6 and Section 10 shall at all
times be effective and shall survive such termination.

Section 7 Covenants of the Underwriters.

(1)      Each Underwriter, severally and not jointly, covenants with the
Company, after the Closing Date, the Underwriters will (a) use their reasonable
best efforts to complete the distribution of the Units as promptly as possible
and (b) give prompt written notice to the Company or its counsel when, in the
opinion of the Underwriters, they have completed distribution of the Units, and,
as soon as practicable but in any event not later than 30 days after completion
of the distribution, will provide the Company or its counsel in writing, with a
breakdown of the number of Units distributed in each of the Qualifying
Jurisdictions and in the United States where that breakdown is required by a
Canadian Commission or the SEC, as the case may be, for the purpose of
calculating fees payable to, or making filings with, that Canadian Commission or
the SEC, as the case may be.

(2)      No Underwriter shall be liable to the Company under this Section 7 with
respect to a default by any of the other Underwriters.

(3)      Each Underwriter, severally and not jointly, covenants with the Company
not to take any action that would result in the Company being required to file
with the SEC pursuant to Rule 433-(d) under the Securities Act a free writing
prospectus prepared by or on behalf such Underwriter that otherwise would not be
required to be filed by the Company thereunder but for the action of the
Underwriter.

Section 8 Termination of this Agreement.

(1)      In addition to any other remedies which may be available to the
Underwriters, each Underwriter shall be entitled, at such Underwriter’s sole
option, to terminate and cancel, without any liability on such Underwriter’s
part, its obligations under this Agreement if, at any time prior to the Closing
Date:

  (a)

Litigation. Any enquiry, action, suit, investigation or other proceeding,
whether formal or informal, is commenced, announced or threatened or any order
is made by any Governmental Authority in Canada, the United States or elsewhere,
including, without limitation, the TSX or the NYSE, in relation to the Company
or the Material Subsidiaries or the Company’s directors and officers in their
capacity as such with the Company which, in the sole opinion of the Co-Lead
Underwriters, acting reasonably, operates to prevent or restrict materially the
distribution or trading of the Units or any other securities of the Company in
any of the Qualifying Jurisdictions or the United States.


--------------------------------------------------------------------------------

- 47 -

  (b)

Financial-Out. Any change in the U.S., Canadian or international financial,
political or economic conditions or the effect of which is such as to make it,
in the judgment of the Co-Lead Underwriters, impractical to market or to enforce
contracts for the sale of the Units, including without limitation, (i) if
trading or quotation in any of the Company’s securities shall have been
suspended or limited by the SEC, or by the NYSE or by any Canadian Commission or
by the TSX, or (ii) trading in securities generally on any of the NYSE or the
TSX shall have been suspended or limited, or minimum or maximum prices shall
have been generally established on any of such stock exchanges by the SEC or
FINRA, or (iii) the declaration of any banking moratorium by any Canadian, U.S.
federal or New York authorities, or (iv) any major disruption of settlements of
securities or payment or clearance services in the United States or Canada where
the securities of the Company are listed.

        (c)

Disaster Out. There should develop, occur or come into effect or existence any
attack on, outbreak or escalation of hostilities or act of terrorism involving
Canada or the United States, any declaration of war by the United States
Congress, any other national or international calamity or emergency, or any
governmental action, change of Applicable Law (or in the judicial interpretation
thereof), if, in the judgment of the Co-Lead Underwriters, the effect of any
such attack, outbreak, escalation, act, declaration, calamity, emergency or
governmental action, or change is material and adverse such as to make it
impractical or inadvisable to proceed with the offering of the Units or to
enforce contracts for the sale of the Units on the Closing Date, on the terms
and in the manner contemplated by this Agreement, the Time of Sale Prospectus
and each of the Applicable Prospectuses or might be expected to have a
significant adverse effect on the state of financial markets in Canada or the
United States or the business, operations, management or capital of the Company
or the market price or value of the Common Shares.

        (d)

Material Adverse Effect. There should occur or be announced by the Company and
its Material Subsidiaries taken as a whole, any Material Adverse Effect or a
change in any material fact, or there should be discovered any previously
undisclosed material fact (other than a material fact related solely to the
Underwriters or any of their affiliates) required to be disclosed in any
Applicable Prospectus, which results, or in the sole judgment of the Co-Lead
Underwriters, is reasonably expected to result, in purchasers of a material
number of Units exercising their right under applicable legislation to withdraw
from their purchase of the Units or, in the sole judgment of the Co- Lead
Underwriters, has or may be expected to have a significant adverse effect on the
market price or value of the Units and makes it impractical or inadvisable to
market the Units.

        (e)

Market Out. The state of financial markets is such that the Units cannot, in the
reasonable opinion of the Underwriters (or any one of them), be successfully or
profitably marketed.


--------------------------------------------------------------------------------

- 48 -

(2)      The Company agrees that all representations, warranties, terms and
conditions of this Agreement (including the conditions in Section 6) shall be
construed as conditions and complied with so far as they relate to acts to be
performed or caused to be performed by it, that it will use its commercially
reasonable best efforts to cause such representations, warranties, terms and
conditions not to be breached and to be complied with, and that any material
breach (or in the case of any representation, warranty, term or condition
qualified by materiality, any breach) or failure by it to comply with any such
conditions shall entitle any Underwriter to terminate its obligations under this
Agreement by notice to that effect given to the Company and the Co-Lead
Underwriters at or prior to the Closing Date, unless otherwise expressly
provided in this Agreement.

(3)      The rights of termination contained in this Section 8 may be exercised
by the Underwriters (or any of them) and are in addition to any other rights or
remedies that the Underwriters may have in respect of any default, act or
failure to act or non-compliance by the Company in respect of any of the matters
contemplated by this Agreement or otherwise. In the event of any such
termination, there shall be no further liability or obligation on the part of an
Underwriter to the Company, or on the part of the Company to such Underwriter
except in respect of any liability or obligation under any of Section 5 and
Section 10 hereof which shall at all times remain in full force and effect and
shall survive such termination.

Section 9 Obligation to Purchase.

(1)      Subject to the terms of this Agreement, the obligation of the
Underwriters to purchase the Firm Units or the Additional Units, if applicable,
at the Closing Date, shall be several and not joint and several and shall be
limited to the number and equivalent percentage of the Firm Units or the
Additional Units, if applicable, set out opposite the name of the Underwriters
respectively below (subject to such adjustment as the Co-Lead Underwriters may
determine to eliminate fractional shares):

 

Number Percentage

 

of Firm  

 

Units  

Cantor Fitzgerald Canada Corporation

1,750,000 40.0%

Haywood Securities Inc.

984,375 22.5%

Roth Capital Partners, LLC

984,375 22.5%

Dundee Securities Ltd.

218,750 5.0%

Raymond James Ltd.

218,750 5.0%

Rodman & Renshaw a unit of H.C. Wainwright & Co., LLC

218,750 5.0%

 

4,375,000 100.0%


--------------------------------------------------------------------------------

- 49 -

(2)      If, on the Closing Date, any one or more of the Underwriters shall fail
or refuse to purchase the Units that it or they have agreed to purchase
hereunder on such date, and the aggregate number of Units which such defaulting
Underwriter or Underwriters agreed but failed or refused to purchase does not
exceed 10% of the aggregate number of the Units to be purchased on such date,
the Co-Lead Underwriters may make arrangements satisfactory to the Company for
the purchase of such Units by other persons, including any of the Underwriters,
but if no such arrangements are made by the Closing Date, the other Underwriters
shall be obligated, severally and not jointly, in the proportions that the
number of Units set forth opposite their respective names in this Section 9
bears to the aggregate number of Units set forth opposite the names of all such
non-defaulting Underwriters, or in such other proportions as may be specified by
the Co-Lead Underwriters with the consent of the non-defaulting Underwriters, to
purchase the Units which such defaulting Underwriter or Underwriters agreed but
failed or refused to purchase on such date. If, on the Closing Date, any one or
more of the Underwriters shall fail or refuse to purchase the Units and the
aggregate number of Units with respect to which such default occurs exceeds 10%
of the aggregate number of Units to be purchased on such date, and arrangements
satisfactory to the Co-Lead Underwriters and the Company for the purchase of
such Units are not made within 48 hours after such default, this Agreement shall
terminate without liability of any party to any other party (other than the
defaulting underwriter, who shall remain liable to the Company) except that the
provisions of Section 5 and Section 10 shall at all times be effective and shall
survive such termination. In any such case either the Co-Lead Underwriters or
the Company shall have the right to postpone the Closing Date, but in no event
past 9:00 a.m. (Toronto time) on March 15, 2016 in order that the required
changes, if any, to the Registration Statement and the Prospectuses or any other
documents or arrangements may be effected.

(3)      As used in this Agreement, the term “Underwriter” shall be deemed to
include any person substituted for a defaulting Underwriter under this Section
9. Any action taken under this Section 9 shall not relieve any defaulting
Underwriter from liability in respect of any default of such Underwriter under
this Agreement.

Section 10 Indemnification.

(1)      The Company (referred to in this Section 10 as the “Company
Indemnifying Party”) agrees to indemnify and save harmless each of the
Underwriters, CF US and their respective affiliates and each of their respective
directors, officers, employees, shareholders and agents, and each person, if
any, who controls the Underwriters within the meaning of Section 15 of the
Securities Act or Section 20 of the 1934 Act (each referred to in this Section
10 as an “Underwriter Indemnified Party”) from and against all liabilities,
claims, losses (other than loss of profits in connection with the distribution
of the Units), actions, suits, proceedings, charges, reasonable costs, damages
and reasonable expenses which an Underwriter Indemnified Party may suffer or
incur or be subject to, including all amounts paid to settle actions or satisfy
judgments or awards and all reasonable legal fees and expenses that may be
incurred in advising with respect to investigating or defending any Claim, in
any way caused by, or arising directly or indirectly from, or in consequence of:

--------------------------------------------------------------------------------

- 50 -

  (a)

any information or statement contained in the Registration Statement, the
Prospectuses, any issuer free writing prospectus or any Supplementary Material
related thereto, or in any certificate or other document of the Company or of
any officer of the Company or any of its Material Subsidiaries delivered
hereunder or pursuant hereto which contains or is alleged to contain a
misrepresentation;

        (b)

any omission or alleged omission to state in the Registration Statement, the
Prospectuses, any issuer free writing prospectus, any marketing materials or any
Supplementary Material related thereto, or any certificate or other document of
the Company or any officer of the Company or any of the Material Subsidiaries
delivered hereunder or pursuant hereto any fact, whether material or not
required to be stated therein or necessary to make any statement therein not
misleading in light of the circumstances under which it was made;

        (c)

any order made or any inquiry, investigation or proceedings commenced or
threatened by any securities commission, stock exchange or other Governmental
Authority based upon any actual or alleged untrue statement, omission or
misrepresentation in the Prospectuses, the Registration Statement, any issuer
free writing prospectus, any marketing materials or any Supplementary Material
or based upon any actual or alleged failure to comply with Canadian Securities
Laws or U.S. Securities Laws, preventing or restricting the trading in of the
Firm Shares, Warrant Shares, Additional Unit Shares or Additional Warrant Shares
or the distribution of the Units or any other securities of the Company;

        (d)

the non-compliance or alleged non-compliance by the Company with any requirement
of Canadian Securities Laws or U.S. Securities laws in any of the Qualifying
Jurisdictions or in the United States or any state therein in connection with
the transactions herein contemplated including the Company’s non-compliance or
alleged non-compliance with any statutory requirement to make any document
available for inspection; or

        (e)

any breach of any representation or warranty of the Company contained herein or
in any certificate or other document of the Company or of any officers of the
Company or any of the Material Subsidiaries delivered hereunder or pursuant
hereto or the failure of the Company to comply with any of its obligations
hereunder,

provided, however, that the foregoing indemnity shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information relating to the
Underwriters furnished to the Company by the Underwriters expressly for use in
the Prospectus Supplements or Time of Sale Prospectus, or any such amendment or
supplement thereto, or any issuer free writing prospectus.

--------------------------------------------------------------------------------

- 51 -

(2)      Each Underwriter, severally and not jointly (each referred to in this
Section 10 as the “Underwriter Indemnifying Party”), agrees to indemnify and
hold harmless the Company and its directors and each officer and director of the
Company who signed the Registration Statement or the U.S. Prospectus, and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (each such person referred to
in this Section 10 as the “Company Indemnified Party”) against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 10(1), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Prospectus
Supplements or Time of Sale Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with information relating to the Underwriters
and furnished to the Company in writing by the Underwriters expressly for use
therein. The Company hereby acknowledges that the only information that the
Underwriters have furnished to the Company expressly for use in the Prospectus
Supplements or Time of Sale Prospectus (or any amendment or supplement thereto)
are the statements set forth in the eighth and fifteenth paragraphs under the
caption “Plan of Distribution” in the Canadian Prospectus Supplement.

(3)      If any matter or thing contemplated by this Section 10 (any such matter
or thing being hereinafter referred to as a “Claim”) is asserted against either
the Underwriter Indemnified Party or the Company Indemnified Party (as the
context requires, the “Indemnified Party”), the Indemnified Party shall notify
the Company Indemnifying Party or the Underwriter Indemnifying Party (as the
context requires, the “Indemnifying Party”), as soon as practicable, of such
Claim to the extent allowable by Applicable Law (provided, however, that failure
to provide such notice shall not affect the Indemnified Party’s right to
indemnification hereunder, except (and only) to the extent of material prejudice
(through the forefeiture of substantive rights and defenses) to the Indemnifying
Party therefrom) and the Indemnifying Party shall be entitled (but not required)
to assume the defence of any suit, action or proceeding brought to enforce such
Claim; provided, however, that the defence shall be conducted through legal
counsel acceptable to the Indemnified Party and that no admission of liability
or settlement of any such Claim may be made by the Indemnifying Party or the
Indemnified Party without the prior written consent of the other.

(4)      In any such Claim, the Indemnified Party shall have the right to retain
separate counsel to act on its behalf provided that the fees and disbursements
of such counsel shall be paid by the Indemnified Party unless:

  (a)

the Indemnifying Party fails to assume the defence of such Claim on behalf of
the Indemnified Party within five (5) business days of receiving notice thereof
or, having assumed such defence, has failed to engage counsel promptly or who is
acceptable to the Indemnified Parties, or has failed to pursue it diligently;

        (b)

the Indemnifying Party and the Indemnified Party shall have mutually agreed to
the retention of the other counsel; or

        (c)

the named parties to the Claim (including any added, third parties or
interpleaded parties) include the Indemnifying Party, and the Indemnifying
Parties has been advised by counsel (including internal counsel) that there are
legal defences available to such Indemnified Party that are different or in
addition to those available to the Indemnifying Party, that representation of
the Indemnified Party by counsel for the Indemnifying Party is inappropriate as
a result of the potential or actual conflicting interests of those represented,
or where in such Indemnified Party’s reasonable judgment, the Claim gives rise
to a conflict of interest between the Indemnifying Party and such Indemnified
Party;


--------------------------------------------------------------------------------

- 52 -

in each of cases Section 10(4)(a), Section 10(4)(b) and Section 10(4)(c), the
Indemnifying Party will not have the right to assume the defence of the suit on
behalf of such Indemnified Party, but the Indemnifying Party will be liable to
pay the fees and expenses of separate counsel for all Indemnified Parties and,
in addition, of local counsel in each applicable jurisdiction. Notwithstanding
the foregoing, no settlement may be made by an Indemnified Party without the
prior written consent of the Indemnifying Party, which consent will not be
unreasonably withheld, conditioned or delayed.

(5)      In order to provide for a just and equitable contribution in
circumstances in which the indemnity provided in Section 10(1) or Section 10(2)
would otherwise be available in accordance with its terms but is, for any
reason, held to be unavailable to or unenforceable by the Indemnified Party or
enforceable otherwise than in accordance with its terms or is insufficient to
hold the Indemnified Party harmless, the Indemnifying Party shall contribute to
the aggregate of all claims, expenses, costs and liabilities and all losses
(other than loss of profits in connection with the distribution of the Units) of
the nature contemplated in this Section 10 and suffered or incurred by the
Indemnified Parties in such proportions as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other hand from the distribution of the Units as well as the relative
fault of the parties in connection with the Claim or Claims which resulted in
such claims, expenses, costs, damages, liabilities or losses, as well as any
other equitable considerations determined by a court of competent jurisdiction;
provided that: (i) no Underwriter shall in any event be liable to contribute, in
the aggregate, any amount in excess of the aggregate fee or any portion thereof
actually received by such Underwriter hereunder; and (ii) no party who has been
determined by a court of competent jurisdiction in a final judgment that has
become non-appealable to have engaged in any fraud, fraudulent
misrepresentation, wilful misconduct or gross negligence in connection with the
Claim or Claims which resulted in such claims, expenses, costs, damages,
liabilities or losses shall be entitled to claim contribution from any person
who has not been so determined to have engaged in such fraud, fraudulent
misrepresentation or gross negligence in connection with such Claim or Claims.

(6)      The rights of contribution and indemnity provided in this Section 10
shall be in addition to and not in derogation of any other right to contribution
and indemnity which the Underwriters may have by statute or otherwise at law.

(7)      The Underwriters’ obligations to contribute pursuant to this Section 10
are several, and not joint, in proportion to their respective underwriting
commitments as set forth opposite their respective names in Section 9 hereof.

--------------------------------------------------------------------------------

- 53 -

(8)      In the event that any Company Indemnifying Party is held to be entitled
to contribution from the Underwriters under the provisions of any Applicable
Law, the Company Indemnifying Party shall be limited to contribution in an
amount not exceeding the lesser of:

  (a)

the portion of the full amount of the loss or liability giving rise to such
contribution for which the Underwriters are responsible, as determined above;
and

        (b)

the amount of the aggregate fee actually received by the Underwriters from the
Indemnifying Party hereunder, provided that no individual Underwriter shall be
required to contribute more than the fee actually received by such Underwriter.

(9)      If the Underwriters have reason to believe that a claim for
contribution may arise, they shall give the Indemnifying Party notice thereof in
writing, but failure to notify the Indemnifying Party shall not relieve the
Indemnifying Party of any obligation which it may have to the Underwriters under
this Section 10, except (and only) to the extent of material prejudice (through
the forfeiture of substantive rights and defenses) to the Indemnifying Party
therefrom.

(10)      With respect to this Section 10, the Company acknowledges and agrees
that the Underwriters are contracting on their own behalf and as agents for
their respective affiliates, directors, officers, employees and agents, and each
person, if any, controlling any Underwriter or any of its subsidiaries and each
shareholder of any Underwriter. Accordingly, the Company hereby constitutes the
Underwriters as agents for each person who is entitled to the covenants of the
Company contained in this Section 10 and is not a party hereto and the
Underwriters agree to accept such agents and to hold in trust for and to enforce
such covenants on behalf of such persons.

Section 11 Notification to the Underwriters.

The Company undertakes to notify the Co-Lead Underwriters immediately if it
comes to its knowledge at any time up to the Closing Date that any of the
representations and warranties of the Company in this Agreement was not true or
accurate or was misleading in any material respect when given or made or has
ceased to be true or accurate in any material respect or has become misleading
by reference to the facts or circumstances from time to time subsisting and of
all other information of which it becomes aware which may give rise to an
obligation to prepare and file Supplementary Material. If, at any time prior to
the Closing Date, the Co-Lead Underwriters shall receive notification pursuant
to this section or they shall otherwise become aware that any of the
representations and warranties in this Agreement is or has become or is likely
to become untrue, inaccurate or misleading in any material respect, the Co-Lead
Underwriters may (without prejudice to their right to terminate their
obligations under this Agreement pursuant to Section 8) require the Company at
its own expense to make or cause to be made such announcement as the
Underwriters may reasonably determine.

--------------------------------------------------------------------------------

- 54 -

Section 12 Representations, Warranties and Covenants to Survive Delivery.

The representations, warranties and covenants (including indemnities) of the
Company and the Underwriters contained in this Agreement and in any certificate
delivered pursuant to this Agreement or in connection with the purchase and sale
of the Units shall survive the delivery of and payment for the Units sold
hereunder and shall continue in full force and effect unaffected by any
subsequent disposition of the Units by the Underwriters or the termination of
the Underwriters’ obligations and shall not be limited or prejudiced by any
investigation made by or on behalf of the Underwriters in connection with the
preparation of the Prospectuses, any amendments or supplements related thereto
or the distribution of the Units.

Section 13 No Advisory or Fiduciary Relationship.

The Company acknowledges and agrees that (a) the purchase and sale of the Units
pursuant to this Agreement, including the determination of the Offering Price of
the Units and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company, on the one hand, and the
Underwriters, on the other hand, (b) in connection with the offering
contemplated hereby and the process leading to such transaction, each
Underwriter is and has been acting solely as a principal and is not the agent or
fiduciary of the Company or its shareholders, creditors, employees or any other
party, (c) no Underwriter has assumed or will assume an advisory or fiduciary
responsibility in favour of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Underwriter has advised or is currently advising the Company on other matters)
and no Underwriter has any obligation to the Company with respect to the
offering contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Underwriters and their respective affiliates may be engaged
in a broad range of transactions that involve interests that differ from those
of the Company, and (e) the Underwriters have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company has consulted its own legal, accounting, regulatory and
tax advisors to the extent it deemed appropriate.

Section 14 Notices.

All communications hereunder shall be in writing and shall be mailed, hand
delivered, or faxed and confirmed to the parties hereto as follows:

  (a) If to the Underwriters:           Cantor Fitzgerald Canada Corporation    
181 University Avenue     Suite 1500     Toronto, Ontario     M5H 3M7     Canada
    Attention: Graham Moylan     Facsimile Number: (416) 350-2985


--------------------------------------------------------------------------------

- 55 -

    with a copy to:           Stikeman Elliott LLP     5300 Commerce Court West
    199 Bay Street     Toronto, Ontario M5L 1B9     Canada     Attention: Simon
Romano and Paul Rakowski     Facsimile Number: (416) 947-0866           And    
      Cooley LLP     1114 Avenue of the Americas     New York, NY 10036    
Attention: Daniel I. Goldberg, Esq.     Facsimile Number: (212) 479-6275        
  And           Cantor Fitzgerald & Co.     110 East 59th Street     New York,
NY 10022     Attention: Legal Department     Facsimile Number: (212) 829-4708  
      (b) If to the Company:           Energy Fuels Inc.     225 Union Blvd.,
Suite 600     Lakewood, CO 80228     Attention: David Frydenlund, Senior Vice
President, General Counsel and     Corporate Secretary     Facsimile Number:
(303) 389-4129           with a copy to:           Borden Ladner Gervais LLP    
Scotia Plaza, 40 King St. West     Toronto, Ontario M5H 3Y4     Attention: Jason
Saltzman     Facsimile Number: (416) 361-2770

Any party hereto may change the address for receipt of communications by giving
written notice to the others. The parties may change their respective addresses
and facsimile numbers for notice, by notice given in the manner aforesaid. Any
such notification shall be deemed to be effective when faxed or delivered, if
faxed or delivered to the recipient on a business day and before 3:00 p.m.
(local time) on such business day, and otherwise shall be deemed to be given at
9:00 a.m. (local time) on the next following business day.

--------------------------------------------------------------------------------

- 56 -

Section 15 Authority and Use of the Advice of the Co-Lead Underwriters.

The Company shall be entitled to rely and shall act on any notice, waiver,
extension or other communication given by or on behalf of the Underwriters by
the Co-Lead Underwriters, who have authority to bind the Underwriters with
respect to all matters covered by this Agreement insofar as such matters relate
to the Underwriters, with the exception of matters arising under Section 10, or
notice of termination pursuant to Section 8, which notice may be given by any of
the Underwriters. The Company agrees that all written and oral opinions, advice,
analysis and materials provided by the Underwriters in connection with the
offering and sale of the Units are intended solely for the Company’s benefit and
for the Company’s use only and the Company covenants and agrees that no such
opinions, advice or material will be used for any other purpose whatsoever or
reproduced, disseminated, quoted from or referred to in whole or in part at any
time, in any manner or for any purpose, without the prior consent of the Co-Lead
Underwriters in each specific circumstance.

Section 16 Successors.

This Agreement will including any substitute Underwriters pursuant to Section 9
hereof, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 10 and in each case their respective
successors and personal representatives, and no other person will have any right
or obligation hereunder. The term “successors” shall not include any purchaser
of the Units as such from any of the Underwriters merely by reason of such
purchase.

Section 17 Time of the Essence.

Time shall be of the essence of this Agreement.

Section 18 Partial Unenforceability.

The invalidity or unenforceability of any Section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
Section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

Section 19 Governing Law and Venue.

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein
governing contracts made and to be performed wholly therein and without
reference to its principles governing the choice or conflict of laws. The
parties hereto irrevocably attorn and submit to the exclusive jurisdiction of
the courts of the Province of Ontario, sitting in the City of Toronto, with
respect to any dispute related to this Agreement

--------------------------------------------------------------------------------

- 57 -

Section 20 Agent for Service.

The Company has filed with the SEC a Form F-X appointing Energy Fuels Resources
(USA) Inc. (or any successor) (together with any successor, the “Agent for
Service”), as its agent to accept and acknowledge on its behalf service of any
and all process which may be served in any action, proceeding or counterclaim in
any way relating to or arising out of this Agreement.

Section 21 Counterparts/Facsimile/Electronic Signatures.

This Agreement may be executed by any one or more of the parties to this
Agreement in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument. The transmission by facsimile or e-mail of a copy of the execution
page hereof reflecting the execution of this Agreement by any party hereto shall
be effective to evidence that party’s intention to be bound by this Agreement
and that party’s agreement to the terms, provisions and conditions hereof, all
without the necessity of having to produce an original copy of such execution
page.

Section 22 CF US.

It is acknowledged and agreed that CF US is a U.S. affiliate of CFCC that will
be selling the Units in the United States on behalf of CFCC in accordance with
Section 2(1) and is a party to this Agreement for the purpose of receiving the
benefit of the representations, warranties and covenants made by the Company
herein and enforcing the indemnity and contribution contained in Section 10
hereof as an Indemnified Party.

Section 23 General Provisions.

(1)      This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may not be amended or modified unless in writing by all
of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by each party whom the condition is meant to
benefit. The Section headings herein are for the convenience of the parties only
and shall not affect the construction or interpretation of this Agreement.

(2)      The Company acknowledges that the Underwriters’ research analysts and
research departments are required to be independent from their respective
investment banking divisions and are subject to certain regulations and internal
policies, and that such Underwriters’ research analysts may hold and make
statements or investment recommendations and/or publish research reports with
respect to the Company and/or the offering that differ from the views of its
investment bankers. The Company hereby waives and releases, to the fullest
extent permitted by law, any claims that the Company may have against the
Underwriters with respect to any conflict of interest that may arise from the
fact that the views expressed by their independent research analysts and
research departments may be different from or inconsistent with the views or
advice communicated to the Company by such Underwriters’ investment banking
divisions. The Company acknowledges that each of the Underwriters is a full
service securities firm and as such from time to time, subject to applicable
Canadian Securities Laws and U.S. Securities Laws, may effect transactions for
its own account or the account of its customers and hold long or short position
in debt or equity securities of the companies which may be the subject to the
transactions contemplated by this Agreement.

--------------------------------------------------------------------------------

- 58 -

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

--------------------------------------------------------------------------------

The foregoing is agreed by the parties as of the date first mentioned above.

CANTOR FITZGERALD CANADA CORPORATION     By:   “Laurence Rose”   Name: Laurence
Rose   Title: President and Chief   Executive Officer         HAYWOOD SECURITIES
INC.     By:   “Kevin Campbell”   Name: Kevin Campbell   Title: Managing
Director             ROTH CAPITAL PARTNERS, LLC     By:   “Aaron M. Gurewitz”  
Name: Aaron M. Gurewitz   Title: Head of Equity Capital Markets            
DUNDEE SECURITIES LTD.     By:   “John Esteireiro”   Name: John Esteireiro  
Title: Managing Director


--------------------------------------------------------------------------------


RAYMOND JAMES LTD.     By:  “J. Graham Fell”   Name: J. Graham Fell   Title:
Senior Managing Director         RODMAN & RENSHAW A UNIT OF H.C. WAINWRIGHT &
CO., LLC     By:   “Craig Schwabe”   Name: Craig Schwabe   Title: Managing
Director


--------------------------------------------------------------------------------

Acknowledged by CF US solely for the purpose of receiving the benefit of Section
22 of this Agreement.

CANTOR FITZGERALD & CO.     By:  “Shawn P. Matthews”                 Name: Shawn
P. Matthews                 Title:   Chief Executive Officer


--------------------------------------------------------------------------------

Accepted and agreed to as of March 9, 2016.

ENERGY FUELS INC.     By:  “Stephen P. Antony”   Name: Stephen P. Antony  
Title: President & CEO


--------------------------------------------------------------------------------

SCHEDULE “A”
MATERIAL SUBSIDIARIES

Magnum Uranium Corp.

British Columbia 100%

 

   

Titan Uranium Inc.

Canada 100%

 

   

Strathmore Minerals Corp.

British Columbia 100%

 

   

Uranium Power Corp.

British Columbia 100%

 

   

Strathmore Resources (US) Ltd.

Nevada 100%

 

   

Energy Fuels Holdings Corp.

Delaware 100%

 

   

Roca Honda Resources LLC

Delaware 60%

 

   

Magnum Minerals USA Corp.

Nevada 100%

 

   

Energy Fuels Wyoming Inc.

Nevada 100%

 

   

Energy Fuels Resources (USA) Inc.

Delaware 100%

 

   

EFR White Mesa LLC

Colorado 100%

 

   

EFR Henry Mountains LLC

Colorado 100%

 

   

EFR White Canyon Corp.

Delaware 100%

 

   

EFR Colorado Plateau LLC

Colorado 100%

 

   

EFR Arizona Strip LLC

Colorado 100%

 

   

Uranerz Energy Corporation

Nevada 100%

 

   

Wyoming Gold Mining Company, Inc.

Wyoming 100%

 

   

Wate Mining Company, LLC

Arizona 100%


--------------------------------------------------------------------------------

EXHIBIT “A”
LIST OF PERSONS SUBJECT TO LOCK-UP

Directors

J. Birks Bovaird
Stephen P. Antony
Ames Brown
Paul A. Carroll
Glenn Catchpole
Bruce D. Hansen
Dennis Higgs
Ron F. Hochstein

Officers

David C. Frydenlund
Paul Goranson
Curtis H. Moore
Harold R. Roberts
Daniel G. Zang

--------------------------------------------------------------------------------

EXHIBIT “B”
FORM OF LOCK-UP AGREEMENT

__________, 2016

To: Cantor Fitzgerald Canada Corporation (“CFCC”)   •   (collectively, the
“Underwriters”)     Re: Energy Fuels Inc. – Lock-up Agreement

The undersigned understands that this lock-up agreement (the “Lock-Up
Agreement”) is being delivered to you in connection with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by Energy Fuels Inc. (the
“Company”) and the Underwriters named in the Underwriting Agreement, with
respect to the public offering (the “Offering”) of units of the Company (the
“Units”), each Unit consisting of one common share in the capital of the Company
(the “Common Shares”) and one-half common share purchase warrant of the Company
(the “Warrants”), each Warrant entitling the holder thereof to purchase one
common share in the capital of the Company.

In consideration of the benefit that the Offering will confer upon the
undersigned as a [director and/or officer] of the Company, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned agrees that, in respect of Common Shares owned
directly or indirectly by the undersigned, or under control or direction of the
undersigned (including holding as a custodian) or with respect to which the
undersigned has beneficial ownership (as such term is used in Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (collectively,
the “Locked-Up Securities”), during the period beginning from the date hereof
and ending on the day that is ninety (90) days following the date of the closing
of the Offering (the “LockUp Period”), the undersigned will not, without the
prior written consent of CFCC, which consent shall not unreasonably be delayed,
conditioned or withheld, (i) issue, offer, sell (including, without limitation,
any short sale), contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of or transfer,
directly or indirectly, or establish or increase a “put equivalent position” or
liquidate or decrease a “call equivalent position” within the meaning of Section
16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the United States Securities and Exchange Commission (the “SEC”)
promulgated thereunder (the “Exchange Act”), with respect to, any Locked-Up
Securities, or any securities convertible into or exchangeable or exercisable
for, or warrants or other rights to purchase, the foregoing, (ii) except as
permitted in Section 4(p) of the Underwriting Agreement cause to become
effective a registration statement under the United States Securities Act of
1933, as amended, together with the rules and regulations promulgated thereunder
(the “Securities Act”), or to file a prospectus in Canada, relating to the offer
and sale of any Locked-Up Securities or securities convertible into or
exercisable or exchangeable for Locked-Up Securities or other rights to purchase
Locked-Up Securities or any other securities of the Company that are
substantially similar to the Locked-Up Securities, or any securities convertible
into or exchangeable or exercisable for, or any warrants or other rights to
purchase, the foregoing, (iii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Locked-Up Securities or any other securities of the Company
that are substantially similar to the Locked-Up Securities, or any securities
convertible into or exchangeable or exercisable for, or any warrants or other
rights to purchase, the foregoing, whether any such transaction is to be settled
by delivery of Common Shares or such other securities, in cash or otherwise or
(iv) publicly announce an intention to effect any transaction specified in
clause (i), (ii) or (iii).

--------------------------------------------------------------------------------

The foregoing paragraph shall not apply to (A) dispositions to any trust for the
direct or indirect benefit of the undersigned and/or the spouse, any lineal
descendent, father, mother, brother or sister of the undersigned, provided that
such trust agrees in writing with the Underwriters to be bound by the terms of
this Lock-Up Agreement, (B) tenders pursuant to a bona fide third party
take-over bid made to all holders of Common Shares of the Company or similar
acquisition transaction provided that in the event that the take-over bid or
acquisition transaction is not completed, any Locked-Up Securities shall remain
subject to the restrictions contained in this Lock-Up Agreement, (C) any
dispositions pursuant to any pre-existing 10b5-1 plans, (D) any dispositions
required to pay the exercise price of any stock options issued or outstanding
under the Company’s equity incentive compensation plans, or (E) any dispositions
required for tax withholdings in connection with the exercise or vesting of any
stock options or restricted stock units issued or outstanding under the
Company’s equity incentive compensation plans.

In addition, the undersigned hereby waives any and all pre-emptive rights,
participation rights, resale rights, rights of first refusal and similar rights
that the undersigned may have in connection with the Offering or with any
issuance or sale by the Company of any equity or other securities in connection
with the Offering.

The undersigned hereby confirms that the undersigned has not, directly or
indirectly, taken, and hereby covenants that the undersigned will not, directly
or indirectly, take, any action designed, or which has constituted or will
constitute or might reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Common Shares.

The undersigned understands that the Company and the Underwriters are relying
upon this Lock-Up Agreement in proceeding toward the consummation of the
Offering. The undersigned further understands that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s legal representatives,
successors, and assigns, and shall enure to the benefit of the Company, the
Underwriters and their legal representatives, successors and assigns.

The obligations of the undersigned pursuant to this Lock-Up Agreement may be
waived in writing in whole or in part by CFCC in its sole discretion.

This Lock-Up Agreement is governed by the laws of the Province of Ontario and
the laws of Canada applicable therein.

--------------------------------------------------------------------------------


    Yours very truly,             Witness   Name             Number of Common
Shares subject to     this Lock-Up Agreement    


--------------------------------------------------------------------------------

EXHIBIT “C”
TITLE OPINIONS

1.

Opinion dated October 16, 2013 in respect of the Arizona Strip Mines.

    2.

Opinions dated July 23, 2012 and July 24, 2012 in respect of the Colorado
Plateau Mines.

    3.

Opinions dated July 24, 2012 in respect of the Daneros Mine.

    4.

Opinion dated June 7, 2013 in respect of the Gas Hills Project.

    5.

Opinions dated July 24, 2012 in respect of the Henry Mountains Complex.

    6.

Opinion dated June 7, 2013 in respect of the Roca Honda Project.

    7.

Opinion dated July 24, 2012 in respect of the Sage Plain Project.

    8.

Opinion dated July 24, 2012 in respect of the Sheep Mountain Project.

    9.

Opinion dated October 23, 2013 in respect of the White Mesa Mill.

    10.

Opinion dated July 24, 2012 in respect of the La Sal Project.

    11.

Opinion dated May 31, 2013 in respect of Juniper Ridge.

    12.

Opinion dated July 23, 2012 in respect of the Whirlwind Mine.

    13.

“Limited Title Opinion, Hank Project, MB1 et al. Mining Claims (WMC278641 et
al.), Campbell County, Wyoming” – By Brown, Drew & Massey, LLP dated October 16,
2009


o

“First Supplemental Limited Title Opinion, Hank Project, MB1 et. al. Mining
Claims (WMC278641 et. al.), Campbell County, Wyoming” – by Brown, Drew & Massey,
LLP dated November 29, 2010

o

“Second Supplemental Limited Title Opinion, Hank Project, MB1 et. al. Mining
Claims (WMC278641 et. al.), Campbell County, Wyoming” – by Brown, Drew & Massey,
LLP dated December 3, 2012

o

“Third Supplemental Limited Title Opinion, Hank Project, MB1 et. al. Mining
Claims (WMC278641 et. al.), Campbell County, Wyoming” – by Brown, Drew & Massey,
LLP dated February 1, 2013

o

“Fourth Supplemental Limited Title Opinion, Hank Project, MB1 et. al. Mining
Claims (WMC278641 et. al.), Campbell County, Wyoming” – by Brown, Drew & Massey,
LLP dated August 19, 2013


--------------------------------------------------------------------------------


o

“Fifth Supplemental Limited Title Opinion, Hank Project, MB1 et. al. Mining
Claims (WMC278641 et. al.), Campbell County, Wyoming” – by Brown, Drew & Massey,
LLP dated September 5, 2013


14.

“Limited Title Opinion, South Doughstick Project, WC 319 et al. Mining Claims
(WMC 275263 et al.), Campbell and Johnson Counties, Wyoming” – by Brown, Drew &
Massey, LLP dated October 27, 2009


o

“First Supplemental Limited Title Opinion, South Doughstick Project, WC 319 et
al. Mining Claims (WMC 275263 et al.), Campbell and Johnson Counties, Wyoming” –
by Brown, Drew & Massey, LLP dated November 29, 2010

o

“Second Supplemental Limited Title Opinion, South Doughstick Project, WC 319 et
al. Mining Claims (WMC 275263 et al.), Campbell and Johnson Counties, Wyoming” –
by Brown, Drew & Massey, LLP dated July 11, 2014


15.

“Preliminary Title Opinion, North Jane Project, DS 3 through 18, 100, 101 Mining
Claims (Lead File WMC 281326 et al.), Campbell County, Wyoming” – by Brown, Drew
& Massey, LLP dated December 3, 2009

    16.

“Preliminary Title Opinion, North Jane Project, EB 40 et al. Mining Claims (Lead
Filed WMC 14069 et at), Campbell County, Wyoming” – by Brown, Drew & Massey, LLP
dated December 3, 2009

    17.

“Limited Title Opinion, Jane Dough Project, RK 453 et al. Mining Claims (WMC
274887 et al.), Campbell and Johnson Counties, Wyoming” – by Brown, Drew, Massey
& Durham, LLP dated July 14, 2014

    18.

“Limited Title Opinion, South Doughstick Project, Pax Irvine Mineral Trust Fee
Lease, Johnson County, Wyoming” – by Brown, Drew & Massey, LLP dated October 27,
2009


o

“First Supplemental Limited Title Opinion, South Doughstick Project, Pax Irvine
Mineral Trust Fee Lease, Johnson County, Wyoming” – by Brown, Drew & Massey, LLP
dated November 29, 2010

o

“Second Supplemental Limited Title Opinion, South Doughstick Project, Pax Irvine
Mineral Trust Fee Lease, Johnson County, Wyoming” – by Brown, Drew, Massey &
Durham, LLP dated July 11, 2014


19.

“Limited Title Opinion, Jane Dough Project, Pax Irvine Mineral Trust, et al Fee
Leases, Johnson and Campbell Counties, Wyoming” – by Brown, Drew, Massey &
Durham, LLP dated July 14, 2014

    20.

Preliminary Title Opinion, North Jane Project, Nelroy LLC et al. Fee Leases,
Campbell County, Wyoming” – by Brown, Drew & Massey, LLP dated November 25, 2009


--------------------------------------------------------------------------------


21.

“Limited Title Opinion, Nichols Ranch Project, EB 67 et al. Mining Claims (WMC
277010 et al.), Campbell and Johnson Counties, Wyoming” – by Brown, Drew &
Massey, LLP dated October 27, 2009


o

“First Supplemental Limited Title Opinion, Nichols Ranch Project, EB 67 et. al
Mining Claims (WMC 277010 et al.), Campbell and Johnson Counties, Wyoming” – by
Brown, Drew & Massey, LLP dated November 29, 2010

o

“Second Supplemental Limited Title Opinion, Nichols Ranch Project, EB 67 et. al
Mining Claims (WMC 277010 et al.), Campbell and Johnson Counties, Wyoming” – by
Brown, Drew, Massey & Durham, LLP dated February 1, 2013

o

“Third Supplemental Limited Title Opinion, Nichols Ranch Project, EB 67 et. al
Mining Claims (WMC 277010 et al.), Campbell and Johnson Counties, Wyoming” – by
Brown, Drew, Massey & Durham, LLP dated August 19, 2013

o

“Fourth Supplemental Limited Title Opinion, Nichols Ranch Project, EB 67 et. al
Mining Claims (WMC 277010 et al.), Campbell and Johnson Counties, Wyoming” – by
Brown, Drew, Massey & Durham, LLP dated September 5, 2013

o

“Fifth Supplemental Limited Title Opinion, Nichols Ranch Project, EB 67 et. al
Mining Claims (WMC 277010 et al.), Campbell and Johnson Counties, Wyoming” – by
Brown, Drew, Massey & Durham, LLP dated July 11, 2014


22.

“Limited Title Opinion, Nichols Ranch Project, Betty Lou Payne et al Fee Leases,
Johnson County, Wyoming” – by Brown, Drew & Massey, LLP dated October 16, 2009


o

“First Supplemental Limited Title Opinion, Nichols Ranch Project, Betty Lou
Payne et al Fee Leases, Johnson County, Wyoming” – by Brown, Drew & Massey, LLP
dated November 29, 2010

o

“Second Supplemental Limited Title Opinion, Nichols Ranch Project, Betty Lou
Payne et al Fee Leases, Johnson County, Wyoming” – by Brown, Drew, Massey &
Durham, LLP dated February 1, 2013

 

o

“Third Supplemental Limited Title Opinion, Nichols Ranch Project, Betty Lou
Payne et al Fee Leases, Johnson County, Wyoming” – by Brown, Drew, Massey &
Durham, LLP dated August 19, 2013

o

“Fourth Supplemental Limited Title Opinion, Nichols Ranch Project, Betty Lou
Payne et al Fee Leases, Johnson County, Wyoming” – by Brown, Drew, Massey &
Durham, LLP dated September 5, 2013

o

“Fifth Supplemental Limited Title Opinion, Nichols Ranch Project, Betty Lou
Payne et al Fee Leases, Johnson County, Wyoming” – by Brown, Drew, Massey &
Durham, LLP dated July 11, 2014


23.

“Preliminary Title Status Report – Grants Uranium District properties of Uranium
Resources, Inc., McKinley County, New Mexico (Roca Honda Claims; Endy Claims;
and Section 17 mineral estate) – by Fognani & Faught, PLLC dated June 18, 2015.


--------------------------------------------------------------------------------